UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March 31, 2010; or [_]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-23511 INTEGRATED HEALTHCARE HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Nevada 87-0573331 (STATE OF INCORPORATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 1301 North Tustin Avenue, Santa Ana, California (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Registrant's telephone number, including area code: (714) 953-3503 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (TITLE OF CLASS) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[_] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [_] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer, accelerated filer or smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_] No [X] The aggregate market value of voting stock held by non-affiliates of the registrant was $1,386,810 as of September 30, 2009 (computed by reference to the last sale price of a share of the registrant's common stock on that date as reported by the Over the Counter Bulletin Board). For purposes of this computation, it has been assumed that the shares beneficially held by directors and officers of registrant were "held by affiliates"; this assumption is not to be deemed to be an admission by such persons that they are affiliates of registrant. There were 255,307,262 shares outstanding of the registrant's common stock as of June 15, 2010. DOCUMENTS INCORPORATED BY REFERENCE: No portions of other documents are incorporated by reference into this Annual Report. INTEGRATED HEALTHCARE HOLDINGS, INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 17 ITEM 2. PROPERTIES 22 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. REMOVED AND RESERVED 26 PART II 27 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 27 ITEM 6. SELECTED FINANCIAL DATA 28 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 7A. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 40 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 40 ITEM 9A(T). CONTROLS AND PROCEDURES 40 ITEM 9B. OTHER INFORMATION 41 PART III 42 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 42 ITEM 11. EXECUTIVE COMPENSATION 46 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 49 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 51 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 54 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 55 SIGNATURES 57 2 PART I FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K contains forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks discussed under the caption "Risk Factors" herein that may cause our Company's or our industry's actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this report, the terms "we," "us," "our," "the Company," "Integrated Healthcare Holdings" or "IHHI" mean Integrated Healthcare Holdings, Inc., a Nevada corporation, unless otherwise indicated. ITEM 1. BUSINESS BACKGROUND Integrated Healthcare Holdings, Inc. is a predominantly physician owned company that, on March 8, 2005, acquired and began operating the following four hospital facilities in Orange County, California (referred to as the "Hospitals"): · 282-bed Western Medical Center in Santa Ana · 188-bed Western Medical Center in Anaheim · 178-bed Coastal Communities Hospital in Santa Ana · 114-bed Chapman Medical Center in Orange Together we believe that the Hospitals currently represent approximately 12.1% of all hospital available beds in Orange County, California (based on the most recent data on the Office of Statewide Health Planning and Development for California website as of September 22, 2009). Prior to March 8, 2005, we were primarily a development stage company with no material operations. On November 18, 2003, members of our former executive management purchased a controlling interest in the Company and redirected its focus towards acquiring and operating hospitals and healthcare facilities that are financially distressed and/or underperforming. On September 29, 2004, the Company entered into a definitive agreement to acquire the four Hospitals from subsidiaries of Tenet Healthcare Corporation ("Tenet"), and the transaction closed on March 8, 2005. The transaction included operations of four licensed general acute care hospitals with a total of 762 beds. All four hospitals are accredited by the Joint Commission on Accreditation of Healthcare Organizations and other appropriate accreditation agencies that accredit specific programs. All properties are in Orange County California, and operate as described below. WESTERN MEDICAL CENTER - SANTA ANA. Western Medical Center - Santa Ana, located at 1001 North Tustin Avenue, Santa Ana, CA 92705, is Orange County's first hospital, founded over 100 years ago. The hospital is one of IHHI's two hospitals in Santa Ana, which are the only two general acute care hospitals in this city of 350,000 people. The hospital has 282 beds and provides quaternary, tertiary and secondary services. It serves the entire county as one of only three designated trauma centers in Orange County along with other tertiary services such as burn center, kidney transplantation, emergency and scheduled neurosurgical care, cardiac surgical services, a paramedic base station and receiving center. The hospital also maintains Intensive Care Units for adults and pediatrics, and a Neonatal Intensive Care Unit. Additionally the hospital offers telemetry, neurosurgical definitive observation, geriatric, medical, surgical, pediatric and obstetric inpatient services. Supporting these services the hospital offers operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 140 active physicians and 465 employee nurses, and hospital staff. 3 WESTERN MEDICAL CENTER - ANAHEIM. Western Medical Center - Anaheim, located at 1025 South Anaheim Boulevard, Anaheim, CA 92805, offers a full range of acute medical and psychiatric care services serving northern Orange County and providing tertiary services to Riverside County residents. The hospital offers special expertise in the tertiary services of The Heart and Vascular Institute, and Behavioral Health Services. Additionally, the hospital provides the Women and Children Health Services, and 24-hour Emergency Services. Supporting these services the hospital offers critical care, medical, surgical and psychiatric services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 75 active physicians and 255 employee nurses, and hospital staff. COASTAL COMMUNITIES HOSPITAL - SANTA ANA. Coastal Communities Hospital, located in Santa Ana at 2701 South Bristol Street, Santa Ana, CA 92704, has served the community for more than 30 years, providing comprehensive medical and surgical services in a caring and compassionate environment. The hospital is one of IHHI's two hospitals in Santa Ana, which are the only two general acute care hospitals in this city of 350,000 people. The hospital has tailored its services to meet the changing needs of the community. The hospital's staff reflects the cultural diversity of the community and is particularly responsive and sensitive to diverse healthcare needs. While services continue to expand, the 178-bed facility is small enough to retain the family atmosphere associated with a community hospital. The hospital offers critical care, medical, surgical obstetric, psychiatric and sub acute services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 55 active physicians and 215 employee nurses, and hospital staff. CHAPMAN MEDICAL CENTER - ORANGE. Founded in 1969, Chapman Medical Center is a 114-bed acute care facility located at 2601 East Chapman Avenue, Orange, CA 92869. The hospital's advanced capabilities position the facility as a leader in specialty niche programs, including the following centers: Chapman Center for Obesity (surgical weight loss program); Center for Heartburn and Swallowing; Chapman Lung Center; Chapman Family Health Center; Doheny Eye Center; House Ear Clinic; Center for Senior Mental Health; and Positive Action Center (Adult and Adolescent Chemical Dependency Program). Supporting these services the hospital offers critical care, medical, surgical and geriatric psychiatric services supported by operating and recovery rooms, radiology services, respiratory therapy services, clinical laboratories, pharmacy, physical and occupational therapy services on an inpatient and most on an outpatient basis. The hospital has approximately 35 active physicians and 120 employee nurses, and hospital staff. On March 8, 2005, the Company assumed management responsibility and control over the Hospitals. All primary systems and controls have been successfully transitioned to our Company for the effective management of the Hospitals. EMPLOYEES AND MEDICAL STAFF At March 31, 2010, the Company had approximately 3,255 employees. Of these employees, approximately 1,180 are represented by two labor unions, the California Nurses Association ("CNA") and Service Employee International Union -United Healthcare Workers ("SEIU"), who are covered by collective bargaining agreements. We believe that our relations with our employees are good. The Company also had approximately 100 individuals from contracting agencies at March 31, 2010, consisting primarily of nursing staff. Our hospitals are fully staffed by physicians and other independently practicing medical professionals licensed by the state, who have been admitted to the medical staff of the individual hospital. Under state laws and licensing standards, hospitals' medical staffs are self-governing organizations subject to ultimate oversight by the hospital's local governing board. None of these physicians are employees of the hospitals. Physicians are not limited to medical staff membership at our hospitals, and many are on staff at our other hospitals, or hospitals not owned or operated by us. Physicians on our medical staffs are free to terminate their membership on our medical staffs and admit their patients to other hospitals, owned, or not owned by us. Non-physician staff, including nurses, therapists, technicians, finance, registration, maintenance, clerical, housekeeping, and administrative staff are generally employees of the hospital, unless the service is provided by a third party contracted entity. We are subject to federal minimum wage and hour laws and various state labor laws and maintain an employee benefit plan. Our hospitals' operations depend on the abilities, efforts, experience and loyalty of our employees and physicians, most of who have no long-term contractual relationship. Our ongoing business relies on our attraction of skilled, quality employees, physicians and other healthcare professionals in all disciplines. We strive to successfully attract and retain key employees, physicians and healthcare professionals. Our operations, financial position and cash flows could be materially adversely affected by the loss of key employees or sufficient numbers of qualified physicians and other healthcare professionals. The relations we have with our employees, physicians, and other healthcare professionals are key to our success and they are a priority in our management philosophy. Nursing can have a significant effect on our labor costs. The national nursing shortage continues and is serious in California. The result has been an increase in the cost of nursing personnel, thus affecting our labor expenses. Recently, there has been some lessening in the need for contract agency nurses following the recession as nurses return to the work force. There is still no basis to predict the longevity of this effect. Additionally, California instituted mandatory nurse staffing ratios, thus setting a high level of nurses to patients, but also requiring nursing staff ratios be maintained at all times even when on breaks or lunch. These requirements in the environment of a severe nursing shortage may cause the limiting of patient admissions with an adverse effect on our revenues. The vast majority of hospitals in California, including ours, are not at all times meeting the state mandated nurse staffing ratios. Our plan is to improve compliance and reduce the cost of contract labor needed to achieve the nurse staffing ratios. 4 COMPETITION Hospital competition is a community issue and unique to each facility. The first factor is the services the hospital offers and the other hospitals in the area offering the same or similar service. The hospital is dependent on the physicians to admit the patients to the hospital. The number of physicians around the hospital, their specialties, and the quality of medicine they practice will have a major impact on the hospital competition. The ability of the hospital to employ and retain qualified nurses, other healthcare professionals, and administrative staff will affect the hospitals' competitiveness in the market place. A hospital's reputation and years of service to the community affects its competitiveness with patients, physicians, employees, and contracting health plans. Southern California is a highly competitive managed healthcare market therefore the contracting relationships with managed care organizations is a key factor in a hospital's competitiveness. The hospital's location, the community immediately surrounding it and the access to the hospital will affect the hospital's competitiveness. Other hospitals or healthcare organizations serving the same locations determine the intensity of the competition. The condition of the physical plant and the ability to invest in new equipment and technology can affect the communities and physicians desire to use the facility. The amount the hospital charges for services is also a factor in the hospital's competitiveness. The funding sources of the competition can also be a factor if a competitor is tax exempt; it has advantages not available to our Hospitals, such as endowments, charitable contributions, tax-exempt financing, and exemptions from taxes. Finally, laws and regulations governing antitrust, anti-kickback, physician referrals and other applicable regulations, such as requirements imposed on physician-owned hospitals, impact a hospital's ability to compete. Since these factors are individual to each hospital, and are subject to change, each hospital must develop its own strategies, to address the competitive factors in its local. OUR STRATEGY Our goal is to provide high quality healthcare services in a community setting that are responsive to the needs of the communities that we serve. To accomplish our mission in the complex and competitive healthcare industry, our operating strategies are to (1) improve the quality of care provided at our hospitals by identifying best practices and implementing those best practices, (2) improve operating efficiencies and reduce operating costs while maintaining or improving the quality of care provided, (3) improve patient, physician and employee satisfaction, and (4) improve recruitment and retention of nurses and other employees. We continue to integrate and efficiently operate the four Hospitals in order to achieve profitability from operations. We may also seek additional acquisitions of hospitals or health facilities in the future when opportunities for profitable growth arise. HEALTHCARE REGULATION CERTAIN BACKGROUND INFORMATION. Health care, as one of the largest industries in the United States, continues to attract much legislative interest and public attention. Changes in the Medicare and Medicaid programs and other government healthcare programs, hospital cost containment initiatives by public and private payers, proposals to limit payments and healthcare spending, and industry wide competitive factors greatly impact the healthcare industry. The industry is also subject to extensive federal, state and local regulation relating to licensure, conduct of operations, ownership of facilities, physician relationships, addition of facilities and services, and charges and effective reimbursement rates for services. The laws, rules and regulations governing the healthcare industry are extremely complex, and the industry often has little or no regulatory or judicial interpretation for guidance. Compliance with such regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of our business. Failure to comply with current or future regulatory requirements could also result in the imposition of various civil and criminal sanctions including fines, restrictions on admission, denial of payment for all or new admissions, the revocation of licensure, decertification, imposition of temporary management or the closure of a facility. In March2010, the U.S. Congress adopted and President Obama signed into law comprehensive health care reform legislation through the passage of the Patient Protection and Affordable Care Act (H.R. 3590) and the Health Care and Education Reconciliation Act (H.R. 4872) (collectively, the “PPACA”), which became effective on March 23, 2010.We are analyzing the PPACA and will continue to do so to assess the effects of the legislation on current and projected operations, financial performance and financial condition.However, we cannot predict with certainty or reliability any interim or ultimate effects of the new legislation. Some of the specific provisions of the PPACA that may affect our hospitals’ operations, financial performance or financial condition are described below.This listing is not, nor intended to be, comprehensive. · With varying effective dates, the annual Medicare market basket updates for many providers, including hospitals, will be reduced, and adjustments to payment for expected productivity gains will be implemented. 5 · Commencing in federal fiscal year 2014, Medicare disproportionate share hospital (“DSH”) payments will be reduced initially by 75% and increased thereafter to account for the national rate of consumers who do not have healthcare insurance and are provided uncompensated care.Commencing in 2014, a state’s Medicaid DSH allotment from federal funds will also be reduced. · Expansion of Medicaid programs to a broader population with incomes up to 133% of federal poverty levels. · Commencing in federal fiscal year 2012, Medicare payments that would otherwise be made to hospitals will be reduced by specified percentages to account for excess and “preventable” hospital readmissions. · Commencing in federal fiscal year 2015, Medicare payments to certain hospitals for hospital-acquired conditions will be reduced by 1%.Commencing in federal fiscal year 2011, federal payments to states for Medicaid services related to hospital-acquired conditions will be prohibited. · Effective in 2012, a value-based purchasing program will be established under the Medicare program designed to pay hospitals based on performance on quality measures. · With varying effective dates, a mandated reduction of waste, fraud, and abuse in public programs by allowing provider enrollment screening, enhanced oversight periods for new providers and suppliers, and enrollment moratoria in areas identified as being at elevated risk of fraud in all public programs, and by requiring Medicare and Medicaid program providers and suppliers to establish compliance programs.The PPACA requires the development of a database to capture and share healthcare provider data across federal healthcare programs and provides for increased penalties for fraud and abuse violations, and increased funding for anti-fraud activities. · The establishment of an Independent Payment Advisory Board to develop legislative proposals to improve the quality of care and limit cost increases.Starting in 2014, these proposals will be automatically implemented if Congress does not act to invalidate them and substitute its own recommendation. The PPACA also provides for the implementation of various demonstration programs and pilot projects to test, evaluate, encourage and expand new payment structures and methodologies to reduce health care expenditures while maintaining or improving quality of care, including bundled payments under Medicare and Medicaid, and comparative effectiveness research programs that compare the clinical effectiveness of medical treatments and develop recommendations concerning practice guidelines and coverage determinations.Other provisions encourage the creation of new health care delivery programs, such as accountable care organizations, or combinations of provider organizations, that voluntarily meet quality thresholds to share in the cost savings they achieve for the Medicare program.The outcomes of these projects and programs, including their effect on payments to providers and financial performance, cannot be predicted. As a result of PPACA’s passage, the health care industry will be subjected to significant new statutory and regulatory requirements and consequently to structural and operation changes and challenges for a substantial period of time.We will continue to assess the effect of the PPACA and additional legislation on current and projected operations, financial performance and financial condition. It is also reasonable to predict that all payers will continue to seek sizable reductions from hospitals and other providers. Through this time of flux, our Hospitals will continue to be largely dependent upon private and governmental third party sources of payment for the services provided to patients in the Hospitals. The amount of payment a hospital receives for the various services it renders will be affected by market and cost factors, as well as other factors over which we have no control, including the significant political concerns described above. Although we anticipate ongoing pressure to accept reduced payment amounts, and any meaningful reduction in the amounts paid by these third party payers for services rendered at the Hospitals will have a material adverse effect on our revenues. MEDICARE GENERALLY. Each of the Hospitals participates in the Medicare program. Health care providers continue to be affected significantly by changes occurring in laws and regulations pertaining to Medicare. These changes are designed to reduce the rate of increase in Medicare payments and to make such payments more accurately reflect patient resource use at hospitals. In addition, important amendments to the Medicare law were made by the Deficit Reduction Act of 2005 (“DRA”) and the PPACA. 6 INPATIENT OPERATING COSTS. Medicare pays the Hospitals, for most services to inpatients under a system known as the Prospective Payment System ("PPS") where hospitals are paid for services based on predetermined rates. Medicare payments under PPS are based on the Diagnosis Related Group ("DRG") to which each Medicare patient is assigned. The DRG is determined by the patient's primary diagnosis and other factors for each particular Medicare inpatient stay. The amount to be paid for each DRG is established prospectively by the Centers for Medicare and Medicaid Services ("CMS"). The DRG amounts are not related to a hospital's actual costs or variations in service or length of stay. Therefore, if a hospital incurs costs in treating Medicare inpatients that exceed the DRG level of reimbursement plus any outlier payments, then that hospital will experience a loss from such services, which will have to be made up from other revenue sources. Payment limitations implemented by other third party payers may restrict the ability of a hospital to engage in such "cost-shifting." In 2008, CMS replaced the existing 538 DRGs with 745 new severity-adjusted diagnosis related groups (“Medicare Severity DRGs” or “MS-DRGs”). The new MS-DRGs are intended to more accurately reflect the cost of providing inpatient services and eliminate any incentives that hospitals may have to only treat the healthiest and most profitable patients. CMS anticipates that the conversion to MS-DRGs will result in an increase in payments to hospitals that serve more severely ill patients and a decrease to hospitals that serve patients who are less severely ill. For certain Medicare beneficiaries who have unusually costly hospital stays (“outliers”), CMS will provide additional payments above those specified for the DRG. Outlier payments cease to be available upon the exhaustion of such patient’s Medicare benefits or a determination that acute care is no longer necessary, whichever occurs first. There is no assurance that any of these payments will cover the actual costs incurred by a hospital. In addition, recent revisions to the outlier regulations, implemented in order to curb outlier payment abuse, may adversely affect hospitals’ ability to receive such subsidies. In addition to outlier payments, DRG payments are adjusted for area wage differentials. These change on a yearly basis. The DRG rates are adjusted by an update factor on October 1 of each year. The index used to adjust the DRG rates, known as the “market basket index,” takes into consideration the inflation experienced by hospitals in purchasing goods and services. DRG payment rates were increased by the full market basket index, for fiscal years 2007, 2008, 2009 and 2010 or 3.4%, 3.3%, 3.6% and 2.1%, respectively. Generally, however, the percentage increases in the DRG payments have been lower than the projected increase in the cost of goods and services purchased by hospitals. There is no assurance that in the future the Hospitals will be paid amounts that will reflect adequately changes in the cost of providing health care or in the cost of health care technology being made available to patients. The DRA imposes a two percentage point reduction to the market basket index beginning October 1, 2007, and each year thereafter, if patient quality data is not submitted. CMS added new quality measures that hospitals must report during calendar year 2010 in order to qualify for the full market basket update in federal fiscal year 2011. The Hospitals are complying with the quality data submission requirements. PPACA establishes a value based purchasing program (“VBP”) for hospitals under the Medicare Inpatient Prospective Payment System (“IPPS”) to be effective in 2013. Under the VBP, a percentage of the payments to hospitals will be tied to a hospital’s performance on a number of quality measures selected by CMS, relating to at least the following conditions or procedures for 2013: acute myocardial infection, heart failure, pneumonia, surgeries, and healthcare associated infections. Where a hospital meets or exceeds the performance standard for the performance period, the base operating DRG payment amount is increased by a percentage for the fiscal year subsequent to the performance period. Where a hospital falls below the performance standard for the performance period, the base operating DRG payment amounts is decreased by a percentage for the fiscal year subsequent to the performance period. The amount of the payment increase percentage is to be determined by the total amount of payment decreases for all hospitals as the law requires the cost of paying for the increase in payment for those hospitals that exceed the performance standard to be offset by the reduction in payment for those that fall below the performance standard in a cost-neutral manner. The applicable payment decrease percentage is set forth in the law as 1% beginning in 2013, increasing 0.24% each year through 2017, to a maximum of 2%. PPACA will reduce the annual Medicare market basket updates through September 30, 2019. Beginning on October 1, 2011, PPACA also provides that annual Medicare market basket updates will be subject to productivity adjustments. The reductions in market basket updates and the productivity adjustments will have a disproportionately negative effect upon those providers that are relatively more dependent upon Medicare than other providers. Additionally, the reductions in market basket updates will be effective prior to the periods during which insurance coverage and the insured consumer base will expand, which may have an interim negative effect on revenues. The combination of reductions to the market basket updates and the imposition of the productivity adjustments may, in some cases and in some years, result in reductions in Medicare payment per discharge on a year-to-year basis. CMS has also implemented a documentation and coding adjustment to account for changes in payments under the new Medicare Severity Diagnosis Related Group, or MS-DRG, system that are not related to changes in case mix. The documentation and coding adjustments for federal fiscal years 2008 and 2009 were reductions to the base payment rate of 0.6% and 0.9% respectively. CMS was given the authority to retrospectively determine if the documentation and coding adjustments for these years were adequate to account for changes in payments not related to changes in case mix. 7 OUTPATIENT SERVICES. Hospital outpatient services, including hospital operating and capital costs, are reimbursed on a PPS basis. Several Medicare Part B services are specifically excluded from this rule, including certain physician and non-physician practitioner services, ambulance, clinical diagnostic laboratory services and non-implantable orthotics and prosthetics, physical and occupational therapy, and speech language pathology services. All services paid under the outpatient PPS are classified into groups called Ambulatory Payment Classifications or "APCs." Services in each APC are similar clinically and in terms of the resources they require. Using hospital outpatient claims data from the most recent available hospital cost reports, CMS determines the median costs for the services and procedures in each APC group, and a payment rate is established for each APC. Depending on the services provided, hospitals may be paid for more than one APC for an encounter. CMS will make additional payment adjustments under Outpatient PPS (“OPPS”), including "outlier" payments for services where the hospital's cost exceeds 2.5 times the APC rate for that service. In addition, certain other changes have reduced coinsurance payments below what they would have originally been under outpatient PPS. OPPS rates are adjusted annually based on the hospital inpatient market basket percentage increase. CMS has authorized a 2.1% increase for calendar year 2010 as the APC market basket adjustment. There can be no assurance that the hospital OPPS rate, which bases payment on APC groups rather than on individual services, will be sufficient to cover the actual costs of the Hospitals allocable to Medicare patient care. Hospitals that fail to report data related to seven required quality measures will have their market basket percentage increase reduced by two percentage points. In addition to the APC rate, there is a predetermined beneficiary coinsurance amount for each APC group. There can be no assurance that the beneficiary will pay this amount. MEDICARE BAD DEBT. Medicare beneficiaries have a coinsurance payment and annual deductible for most inpatient and outpatient hospital services. Hospitals must first seek payment of any such coinsurance and deductible amounts from the Medicare beneficiary. If, after reasonable collection efforts, a hospital is unable to collect these coinsurance and deductible amounts, Medicare currently reimburses hospitals 70 percent of the uncollected coinsurance and deductible amount (known as "Medicare bad debt"). The amounts uncollectible from specific beneficiaries are to be charged off as bad debts in the accounting period in which the accounts are deemed to be worthless. Amounts incurred by a hospital as reimbursement for bad debts are subject to audit and recoupment by the fiscal intermediary. Bad debt reimbursement has been a focus of audit/recoupment efforts in the past. MEDICARE CONDITIONS OF PARTICIPATION. Hospitals must comply with provisions called "Conditions of Participation" in order to be eligible for Medicare reimbursement. CMS is responsible for ensuring that hospitals meet these regulatory Conditions of Participation. Under the Medicare rules, hospitals accredited by the Joint Commission on Accreditation of Healthcare Organizations ("JCAHO") are deemed to meet the Conditions of Participation. The Hospitals are each currently accredited by JCAHO and are therefore deemed to meet the Conditions of Participation. MEDICARE AUDITS. Medicare participating hospitals are subject to audits and retroactive audit adjustments with respect to reimbursement claimed under the Medicare program. Medicare regulations also provide for withholding Medicare payments in certain circumstances. Any such withholding with respect to the Hospitals could have a material adverse effect on the Company. In addition, contracts between hospitals and third party payers often have contractual audit, setoff and withhold language that may cause substantial, retroactive adjustments. Medicare requires certain financial information be reported on a periodic basis, and with respect to certain types of classifications of information, penalties are imposed for inaccurate reports. In addition, the Medicare Modernization Act of 2003 (“MMA”) established the Recovery Audit Contractor ("RAC") program to intensify its audit efforts. The RAC audits have already subjected those hospitals who have been audited to significant repayments. As the requirements governing audits, including the RAC audits, are numerous, technical and complex, there can be no assurance that the Company will avoid incurring such penalties. Such penalties could materially and adversely affect the Company. MEDICARE MANAGED CARE. The Medicare program allows various managed care plans, now known as Medicare Advantage Plans, offered by private companies to engage in direct managed care risk contracting with the Medicare program. Under the Medicare Advantage program, these private companies agree to accept a fixed, per beneficiary payment from the Medicare program to cover all care that the beneficiary may require. Health care providers such as the Corporation must contract with Medicare Advantage plans to treat Medicare Advantage enrollees at agreed upon rates. Covered inpatient and emergency services rendered to a Medicare Advantage beneficiary by a hospital that is an out-of-plan provider (i.e., that has not entered into a contract with a Medicare Advantage plan) will be paid at Medicare fee-for-service payment rates as payment in full. The MMA made several substantive changes to Medicare Advantage in addition to renaming the program. These changes are designed to improve Medicare Advantage by providing increased payments to providers and by offering more health plan choices, including expanded rural coverage through the inclusion of regional plans. There can be no assurance, however, that rates negotiated for the treatment of Medicare Advantage enrollees will be sufficient to cover the cost of providing services to such patients of the Corporation. The PPACA provides that from October 1, 2010 through September 30, 2019, payments under the Medicare Advantage programs will be reduced, which may result in increased premiums or out-of-pocket costs to Medicare beneficiaries enrolled in Medicare Advantage plans. These beneficiaries may terminate their participation in such Medicare Advantage plans and opt for the traditional Medicare fee-for-service program. The reduction in payments to Medicare Advantage plans may also lead to decreased payments to providers by managed care companies operating Medicare Advantage plans. All or any of these outcomes will have a disproportionately negative effect upon those providers with relatively high dependence upon Medicare managed care revenues. 8 MEDI-CAL (CALIFORNIA'S MEDICAID PROGRAM) FEE-FOR-SERVICE PROGRAM. The Medi-Cal program is a joint federal/state program that provides healthcare services to certain persons who are financially needy. Each of the Hospitals participates in the Medi-Cal program. The Medi-Cal program includes both a fee-for-service component and a managed care component. Inpatient hospital services under the fee-for-service component are reimbursed primarily under the Selective Provider Contracting Program ("SPCP"), which are negotiated by the California Medical Assistance Commission ("CMAC"). The SPCP and CMAC system for payments to hospitals are designed to pay hospitals below their costs of services to Medi-Cal beneficiaries. The Company is located in an area which is currently a "closed area" under the SPCP. In SPCP closed areas, private hospitals must hold a contract with the Medi-Cal program in order to be paid for their inpatient services (other than services performed in an emergency to stabilize a patient so that they can be transferred to a contracting hospital and additional care rendered to emergency patients who cannot be so stabilized for transfer or where no contracting hospital accepts the patient). Contracting hospitals are generally paid for these services on the basis of all inclusive per diem rates they negotiate under their SPCP/CMAC contracts. Outpatient hospital services under the fee-for service-component are paid for on the basis of a fee schedule, and it is not necessary for hospitals to hold SPCP/CMAC contracts in order to be paid for their outpatient services. Each Hospital currently has an SPCP/CMAC contract in which it is contractually bound to continue until April 30, 2011, and there can be no assurance that the Hospital will maintain SPCP status thereafter or that the current Medi-Cal payment arrangements will continue. There can be no assurance that the SPCP/CMAC contract rates paid to the Hospitals will cover each Hospital's cost of providing care. The Medi-Cal payment rates for outpatient services cover only a small portion of a Hospital's cost of providing care. In addition, pursuant to the DRA, CMS has developed a Medicaid Integrity Plan ("MIP") that requires increased auditing of State Medicaid programs, and intensified efforts by State Medicaid programs to investigate fraud and overpayments. If the Hospitals become the subject to any of such audits and are required to refund any payments, those refunds could financially affect the Company. MEDI-CAL MANAGED CARE. In addition to the fee-for-service component of Medi-Cal, Orange County, California (where the Hospitals are located) participates in the Medi-Cal managed care program. Many Medi-Cal beneficiaries in Orange County are covered under Medi-Cal managed care, and not under fee-for-service Medi-Cal. Medi-Cal managed care in Orange County is provided through a County Organized Health System known as CalOptima. An Orange County hospital that wants to participate in Medi-Cal managed care on a capitated basis must contract with CalOptima, and is typically paid a capitated amount each month to provide, or arrange for the provision of, specified services to CalOptima members assigned to the hospital. The capitated hospital is financially responsible for a predetermined list of services, whether those services are provided at the capitated hospital or another service provider, provided during the term of the contract, including allowable claims received after contract termination. Western Medical Center - Santa Ana had a capitated contract with CalOptima which terminated as of June 2006. Coastal Communities Hospital had a capitated contract with CalOptima which terminated in April 2007. Mid-year 2006, CalOptima focused on entering into contracts with hospitals on a fee-for-services basis for managed care Medi-Cal enrollees managed directly by CalOptima and CalOptima's capitated hospitals. The rates in these contracts are based on the greater of a county wide rate established by CalOptima based on past average SPCP/CMAC rates or the individual hospital's SPCP/CMAC rate. Chapman Medical Center, Coastal Communities Hospital, Western Medical Center - Anaheim and Western Medical Center - Santa Ana entered into these CalOptima fee for service contracts effective June 2006. A hospital which does not have a contract with CalOptima may provide covered services. An amendment to the federal Medicaid Act which became effective January 1, 2007, appears to set reimbursement from Medi-Cal managed care plans, like CalOptima, to hospital providers of emergency services that do not have contracts with those plans at an average SPCP/CMAC contracted rate for general acute care hospitals or the average contract rate for tertiary hospitals. The State of California has established a non-contracted tertiary hospitals definition, which Western Medical Center - Santa Ana qualifies and the other three Hospitals qualify as general acute care hospitals. Additionally, the State of California adopted a mechanism to determine the rates that will be paid to non-contract hospitals for emergency services and post emergency care. CalOptima has adjusted the rates paid to contracted tertiary hospitals to equate to the non-contracted tertiary hospital rates. CalOptima general acute care hospital rates are similar to the State established non-contract rate, therefore CalOptima made no adjustment to general acute care hospital rates. All four Hospitals maintained their Medi-Cal managed care contract at the end of the fourth quarter. There can be no assurance that the amount paid to any of the Hospitals for services covered under CalOptima which are covered or not covered under a contract between CalOptima and each Hospital will be adequate to reimburse a Hospital's costs of providing care. MEDI-CAL DSH PAYMENTS. Some of the Hospitals receive substantial additional Medi-Cal reimbursement as a disproportionate share (“DSH”) hospital from the DSH Replacement Fund and the Private Hospital Supplemental Fund. Hospitals qualify for additional funding based on the proportion of services they provide to Medi-Cal beneficiaries and other low-income patients. Payments to a hospital are determined on a formula basis set forth in California law and the Medi-Cal State Plan. Hospitals receive funds from the Private Hospital Supplemental Fund pursuant to amendments to their SPCP contracts negotiated with the California Medical Assistance Commission. The Medi-Cal funding for DSH hospitals, however, is dependent on state general funding appropriations, and there can be no assurance that the state will fully fund the Medi-Cal DSH payment programs. There also can be no assurance that the Hospitals which quality as DSH will be able to negotiate SPCP contract amendments for Private Hospital Supplemental Fund Payments, although state law currently provides that a qualifying hospital may not receive less from the Private Hospital Supplemental Fund that it received from predecessor funds in the State’s 2002-2003 fiscal year. The total DSH payments within a state have long been capped according to state-specific “allotments.” The American Recovery and Reinvestment Act of 2009 (“ARRA”) provides for a $460 million temporary increase in payments by increasing all state Medicaid payment program allotments by 2.5% in 2009 and an additional 2.5% (above the new 2009 allotments) in 2010. After 2010, states’ annual allotments will return to 100% of the annual allotments as determined under current law. Under PPACA, however, beginning on October 1, 2013 in fiscal years 2014 through 2020, a state’s Medicaid DSH allotment from federal funds will be substantially reduced pursuant to a methodology, determined by the Secretary of HHS, that makes the greatest cuts in states that direct the lowest amount of DSH allotments and the lowest percentage of uninsured. 9 WORKERS' COMPENSATION REIMBURSEMENT FEE SCHEDULES. A portion of the Hospitals' revenues are expected to come from Workers' Compensation program reimbursements. As part of an effort in 2003 to control costs under the Workers' Compensation program, the California legislature enacted Labor Code Section 5307.1, which sets reimbursement for hospital inpatient and outpatient services, including outpatient surgery services, at a maximum of 120% of the current Medicare fee schedule for hospitals. The Administrative Director of the Division of Workers' Compensation is authorized to develop and, after public hearings, to adopt a fee schedule for outpatient surgery services, but this schedule may not be more than 120% of the current Medicare fee schedule for hospitals. This fee limitation limits the amount that the Hospitals will be paid for their services provided to Workers' Compensation patients. We can provide no assurance that the amount of revenues attributable to these payments may not be reduced in the future, which reductions may have an adverse financial impact on the Company. PROVIDER NETWORKS. Under California law, employers may establish medical provider networks for Workers' Compensation patients and may restrict their employees' access to medical services to providers that are participants in those networks. Employers are free to choose which providers will and will not participate in their networks, and employers pay participating providers on the basis of negotiated rates that may be lower than those that would otherwise be provided for by the Workers' Compensation fee schedules. Employers may also choose to contract with licensed Health Maintenance Organizations ("HMO") and restrict access by their employees to participating providers of these HMOs. The Hospitals are participating providers in several Workers' Compensation networks, and to the extent that the Hospitals are required to negotiate and accept lower reimbursement rates to participate in these networks, there may be an adverse financial impact on the Company. Also, network providers are required to provide treatment in accordance with utilization controls to be established by the Department of Workers' Compensation. Therefore, as network participants, such utilization controls may limit the services for which the Hospital is reimbursed, which would have an adverse financial impact on the Company. FURTHER REFORM. There will likely continue to be substantial activity in the California Workers' Compensation reform area. In the past, the legislature has considered a number of bills, some of which would further reduce the maximum reimbursement for medical services, including hospital services. It is expected that any revisions to the Workers' Compensation fee schedule, when and if implemented, will reduce the fees the Hospitals receive for Workers' Compensation patients. The impact of such possible future fee schedule changes cannot be estimated at this time. It is also possible that the profitability of the Company could be impacted by other future Workers' Compensation cost control efforts. COMMERCIAL INSURANCE Many private insurance companies contract with hospitals on a "preferred" provider basis, and many insurers have introduced plans known as preferred provider organizations ("PPO"). Under preferred provider plans, patients who use the services of contracted providers are subject to more favorable copayments and deductibles than apply when they use non-contracted providers. In addition, under most HMOs, private payers limit coverage to those services provided by selected hospitals. With this contracting authority, private payers direct patients away from nonselected hospitals by denying coverage for services provided by them. The Hospitals currently have several managed care contracts. If the Company's managed care contract rates are unfavorable or are reduced in the future, this may negatively impact the Company's profitability. ELECTRONIC HEALTH RECORDS The 2009 ARRA provides stimulus monies for hospitals and physicians that are meaningful electronic health records ("EHR") users beginning in 2011, and imposes penalties on providers who are not meaningful users by the end of 2015. The intent is to promote the use of electronic technology to improve health outcomes and reduce health care costs. To become a meaningful EHR user, a provider must adopt a "certified EHR system" according to Department of Health & Human Services ("DHHS") standards, to be issued, that include e-prescribing. Also, the user must demonstrate that it engages in the exchange of health information to promote quality of care and coordination, and reports on clinical quality efforts. DHHS intends to issue proposed meaningful EHR user regulations in the near future. The Hospitals will endeavor to qualify for available stimulus monies and avoid penalties, and to generally maximize the use of EHR. However, the purchase and implementation of EHR systems can be expensive. Further, as the health information becomes more pervasive, we anticipate additional regulations and costs related to the exchange of health information on a regional and national basis. EMTALA In response to concerns regarding inappropriate hospital transfers of emergency patients based on the patient's inability to pay for the services provided, Congress enacted the Emergency Medical Treatment and Labor Act ("EMTALA") in 1986. This so-called "anti-dumping" law imposes certain requirements on hospitals with Medicare provider agreements to (1) provide a medical screening examination for any individual who comes to the hospital's emergency department, (2) provide necessary stabilizing treatment for emergency medical conditions and labor, and (3) not transfer a patient until the individual is stabilized, unless the benefits of transfer outweigh the risks or the patient gives informed consent to the transfer. Since the Hospitals must provide emergency services without regard to a patient's ability to pay, complying with EMTALA could have an adverse impact on the profitability of the Hospitals, depending upon the number of patients treated in or through the emergency room who are unable to pay. Failure to comply with the law can result in exclusion of the physician from the Medicare and/or Medicaid programs or termination of the hospital's Medicare provider agreements, as well as civil penalties. 10 ANTI-KICKBACK, FRAUD AND SELF-REFERRAL REGULATIONS FEDERAL ANTI-KICKBACK LAW. The Social Security Act's illegal remuneration provisions (the "Anti-kickback Statute") prohibit the offer, payment, solicitation or receipt of remuneration (including any kickback, bribe or rebate), directly or indirectly, overtly or covertly, in cash or in kind, for (a) the referral of patients or arranging for the referral of patients to receive services for which payment may be made in whole or in part under a federal healthcare program, which includes Medicare, Medicaid and TRICARE (formerly CHAMPUS, which provides benefits to dependents of members of the uniformed services) and any state healthcare program, or (b) the purchase, lease, order, or arranging for the purchase, lease or order of any good, facility, service or item for which payment may be made under the above payment programs. The Anti-kickback Statute contains both criminal and civil sanctions, which are enforced by the Office of Inspector General ("OIG") of DHHS and the United States Department of Justice. The criminal sanctions for a conviction under the Anti-kickback Statute are imprisonment for not more than five years, a fine of not more than $50,000 for each offense, or both, with higher penalties potentially being imposed under the federal Sentencing Guidelines. In addition to the imposition of criminal sanctions, the Secretary of DHHS may exclude any person or entity that commits an act described in the Anti-kickback Statute from participation in the Medicare program and direct states to also exclude that person from participation in state healthcare programs. The Secretary of DHHS can exercise this authority based on an administrative determination, without obtaining a criminal conviction. The burden of proof for the exclusion would be one that is customarily applicable to administrative proceedings, which is a lower standard than that required for a criminal conviction. In addition, violators of the Anti-kickback Statute may be subjected to civil money penalties of $50,000 for each prohibited act and up to three times the total amount of remuneration offered, paid, solicited, or received, without regard to whether a portion of such remuneration was offered, paid, solicited, or received for a lawful purpose. There is ever-increasing scrutiny by federal and state law enforcement authorities, OIG, DHHS, the courts, and Congress of arrangements between healthcare providers and potential referral sources to ensure that the arrangements are not designed as a mechanism to exchange remuneration for patient care referrals and opportunities. The law enforcement authorities, the courts, and Congress have also demonstrated a willingness to look behind the formalities of an entity's structure to determine the underlying purpose of payments between healthcare providers and potential referral sources. Enforcement actions have been increased and, generally, the courts have broadly interpreted the scope of the Anti-kickback Statute and have held, for example, that the Anti-kickback Statute may be violated if merely one purpose of a payment arrangement is to induce referrals. In addition, the OIG has long been on record that it believes that physician investments in healthcare companies can violate the Anti-kickback Statute and the OIG has demonstrated an aggressive attitude toward enforcement of the Anti-kickback Statute in the context of ownership relationships. The OIG has issued regulations specifying certain payment practices that will not be treated as a criminal offense under the Anti-kickback Statute and that will not provide a basis for exclusion from the Medicare or Medicaid programs (the "Safe Harbor Regulations"). These regulations include, among others, safe harbors for certain investments in both publicly traded and non-publicly traded companies. However, investments in the Company will not be protected by either of these safe harbor regulations. Nevertheless, the fact that a specific transaction does not meet all of the criteria of a "safe harbor" does not mean that such transaction constitutes a violation of the Anti-kickback Statute, and the OIG has indicated that any arrangement that does not meet all of the elements of a safe harbor will be evaluated on its specific facts and circumstances to determine whether the Anti-kickback Statute has been violated and, thus, if prosecution is warranted. The OIG is authorized to issue advisory opinions which interpret the Anti- kickback Statute and has issued several advisory opinions addressing investments by physicians in healthcare businesses. Based upon those opinions, it appears unlikely that the OIG would be willing to issue an advisory opinion protecting physician investments in the Company, and no such opinion has been requested by the Company. The Company nevertheless believes, based upon a federal court decision involving physician investments in clinical laboratories, that investments in it by physicians are not automatically prohibited by the Anti- kickback Statute, depending upon the circumstances surrounding such investment. The Company has reviewed the terms of the purchase of ownership interests in the Company by Orange County Physician Investment Network, LLC ("OC-PIN") (which is owned by physicians that refer patients to the Hospitals) and has determined that the purchase should not violate the Anti-kickback Statute. The OIG also has identified many hospital-physician compensation arrangements that are potential violations of the Anti-kickback Statute, including: (a) payment of any incentive for the referral of patients; (b) use of free or discounted office space or equipment; (c) provision of free or discounted services, such as billing services; (d) free training; (e) income guarantees; (f) loans which are not fair market value or which may be forgiven; (g) payment for services which require few, if any substantive duties by the physician or payment for services in excess of fair market value of the services; and (h) purchasing goods or services from physicians at prices in excess of fair market value. The Company has reviewed many of its compensation relationships with physicians, and on-going reviews are occurring, in an effort to ensure that such relationships do not violate the Anti-kickback Statute. 11 CALIFORNIA ANTI-KICKBACK PROHIBITIONS. California law prohibits remuneration of any kind in exchange for the referral of patients regardless of the nature of the payer of such services, and is therefore broader in this regard than is the federal statute. Nevertheless, this statute specifically provides that a medically necessary referral is not illegal solely because the physician that is making the referral has an ownership interest in the healthcare facility to which the referral is made if the physician's return on investment is based upon the amount of the physician's capital investment or proportional ownership and such ownership is not based upon the number or value of patients referred. Further, opinions of the California Attorney General indicate that distributions paid to physicians who invest in entities that conduct health related businesses generally do not violate California's anti-kickback law when the entity conducts a bona fide business, services performed are medically needed, and profit distributions are based upon each investor's proportional ownership interest, rather than the relative volume of each investor's utilization of the entity's business. California has a separate anti-kickback statute which applies only under the Medi-Cal program and which largely parallels the prohibitions of the federal Anti-kickback Statute. The Company believes that analysis under this Medi-Cal anti-kickback statue will be the same as under the federal Anti-kickback Statute discussed above. FALSE AND OTHER IMPROPER CLAIMS. The federal government is authorized to impose criminal, civil, and administrative penalties on any person or entity that files a false claim for payment from the Medicare or Medi-Cal programs. In addition to other federal criminal and civil laws which punish healthcare fraud, the federal government, over the past several years, has accused an increasing number of healthcare providers of violating the federal Civil False Claims Act. The False Claims Act imposes civil liability (including substantial monetary penalties and damages) on any person or corporation which (1) knowingly presents a false or fraudulent claim for payment to the federal government; (2) knowingly uses a false record or statement to obtain payment; or (3) engages in a conspiracy to defraud the federal government to obtain allowance for a false claim. Recently, provisions of the False Claims Act were clarified under the Fraud Enforcement and Recovery Act of 2009 to eliminate the requirement that a false claim be presented to a federal official, or that it directly involves federal funds (i.e., indirect payments to a subcontractor are covered). False claims allegations could arise, for example, with respect to the Hospital's billings to the Medicare program for its services or the submission by the Hospital of Medicare cost reports. Specific intent to defraud the federal government is not required to act with knowledge. Instead, the False Claims Act defines "knowingly" to include not only actual knowledge of a claim's falsity, but also reckless disregard for or intentional ignorance of the truth or falsity of a claim. Because the Hospitals perform hundreds of procedures a year for which they are paid by Medicare, and there is a relatively long statute of limitations, a billing error or cost reporting error could result in significant civil or criminal penalties. Under the qui tam, or whistleblower, provisions of the False Claims Act, private parties may bring actions on behalf of the federal government. These private parties, often referred to as relators, are entitled to share in any amounts recovered by the government through trial or settlement. Both direct enforcement activity by the government and whistleblower lawsuits have increased significantly in recent years and have increased the risk that a healthcare company, like us, will have to defend a false claims action, pay fines or be excluded from the Medicare and Medicaid programs as a result of an investigation resulting from a whistleblower case. Although the Company intends that the operations of the Hospitals will materially comply with both federal and state laws related to the submission of claims, there can be no assurance that a determination that we have violated these claims-related laws will not be made, and any such determination would have a material adverse effect on the Company. In addition to the False Claims Act, federal civil monetary penalties provisions authorize the imposition of substantial civil money penalties against an entity which engages in activities including, but not limited to, (1) knowingly presenting or causing to be presented, a claim for services not provided as claimed or which is otherwise false or fraudulent in any way; (2) knowingly giving or causing to be given false or misleading information reasonably expected to influence the decision to discharge a patient; (3) offering or giving remuneration to any beneficiary of a federal healthcare program likely to influence the selection of a particular provider, practitioner or supplier for the ordering or receipt of reimbursable items or services; (4) arranging for reimbursable services with an entity which is excluded from participation from a federal healthcare program; (5) knowingly or willfully soliciting or receiving remuneration for a referral of a federal healthcare program beneficiary; or (6) using a payment intended for a federal healthcare program beneficiary for another use. The Secretary of DHHS, acting through the OIG, also has both mandatory and permissive authority to exclude individuals and entities from participation in federal healthcare programs pursuant to this statute. Also, it is a criminal federal healthcare fraud offense to: (1) knowingly and willfully execute or attempt to execute any scheme to defraud any healthcare benefit program, including any private or governmental program; or (2) to obtain, by means of false or fraudulent pretenses, any property owned or controlled by any healthcare benefit program. Penalties for a violation of this federal law include fines and/or imprisonment, and a forfeiture of any property derived from proceeds traceable to the offense. In addition, if an individual is convicted of a criminal offense related to participation in the Medicare program or any state healthcare program, or is convicted of a felony relating to healthcare fraud, the Secretary of DHHS is required to bar the individual from participation in federal healthcare programs and to notify the appropriate state agencies to bar the individuals from participation in state healthcare programs. 12 While the criminal statutes are generally reserved for instances of fraudulent intent, the federal government is applying its criminal, civil, and administrative penalty statutes in an ever-expanding range of circumstances. For example, the government has taken the position that a pattern of claiming reimbursement for unnecessary services violates these statutes if the claimant merely should have known the services were unnecessary, even if the government cannot demonstrate actual knowledge. The government has also taken the position that claiming payment for low-quality services is a violation of these statutes if the claimant should have known that the care was substandard. In addition, some courts have held that a violation of the Stark Law or the Anti-kickback Statute can result in liability under the federal False Claims Act. Noncompliance with other regulatory requirements can also lead to liability under the False Claims Act if it can be established that compliance with those requirements are necessary in order for a hospital to be paid for its services. Claims filed with private insurers can also lead to criminal and civil penalties under federal law, including, but not limited to, penalties relating to violations of federal mail and wire fraud statutes and of the Health Insurance Portability and Accountability Act of 1996 and its implementing regulations ("HIPAA") provisions which have made the defrauding of any healthcare insurer, whether public or private, a crime. The Hospitals are also subject to various state insurance statutes and regulations that prohibit the Hospitals from submitting inaccurate, incorrect or misleading claims. The Company intends that the Hospitals will comply with all state insurance laws and regulations regarding the submission of claims. IHHI cannot assure, however, that each Hospital's insurance claims will never be challenged or that the Hospitals will in all instances comply with all laws regulating its claims. If a Hospital were found to be in violation of a state insurance law or regulation, the Hospital could be subject to fines and criminal penalties, which would have an adverse effect on IHHI's business and operating results. FEDERAL PHYSICIAN SELF-REFERRAL LAW. Provisions of the Social Security Act commonly referred to as the Stark Law prohibit referrals by a physician of Medicare patients to providers for a broad range of health services if the physician (or his or her immediate family member) has an ownership or other financial arrangement with the provider, unless an exception applies. The "designated health services" to which the Stark Law applies include all inpatient and outpatient services provided by hospitals. Hospitals cannot bill for services they provide as a result of referrals that are made in violation of the Stark Law. In addition, a violation of the Stark Law may result in a denial of payment, require refunds to patients and to the Medicare program, civil monetary penalties of up to $15,000 for each violation, civil monetary penalties of up to $100,000 for certain "circumvention schemes" and exclusion from participation in Medicare, Medicaid, and other federal programs. Violations of the Stark Law may also be actionable as violations of the federal False Claims Act. Notwithstanding the breadth of the Stark Law's general prohibition, the law contains an exception which protects ownership interests held by physicians in hospitals where the referring physician is authorized to perform services at the hospital and the physician's ownership is in the hospital itself, and not merely in a subdivision of the hospital. The Hospitals intend to rely upon this exception to protect the ownership interests that physicians hold in them. Although the Company does not believe that any of its Hospitals will be considered to be "specialty hospitals", changes in this area of the law that would affect the classification of the Hospitals as "specialty hospitals" may affect the Company's operations. CMS continues to review and evaluate the rules related to ownership interests held in hospitals by physicians. The proposed fiscal year 2010 Inpatient Prospective Payment Rule, published May 22, 2009, does not contain any significant updates to the current regulations. Additionally, similar disclosure requirements are imposed by California law (see "DISCLOSURE OF FINANCIAL INTERESTS" section below). It is unlikely that implementation of new CMS or California requirements would have a material effect on the Company's operations. In addition to physician ownership, the Hospitals have arrangements by which they compensate various physicians for services. Payments by the Company to such physicians will constitute financial relationships for purposes of the Stark Law. Exemptions exist under the Stark Law and its implementing regulations for various types of compensation relationships. Effective October, 2009, certain exceptions for services obtained "under arrangement" from physicians will end, and the Company will have to review and, if necessary, revise any arrangements in this category. The Company will endeavor to ensure that all of its financial relationships qualify for one or more exemptions under the Stark Law. However, there can be no assurance that the Company will be successful in structuring all of its relationships with physicians so as to qualify for protection under one or more of the Stark Law's exceptions. CALIFORNIA PHYSICIAN SELF-REFERRAL LAW RESTRICTIONS. Restrictions on financial relationships between physicians and businesses to which they refer patients for specified types of services, including some services which will be provided by the Hospitals, also exist under California law. As is the case under federal law, the California self-referral restrictions can be triggered by financial relationships other than ownership. However, these laws contain a broad exemption permitting referrals to be made to a hospital so long as the referring physician is not compensated by the hospital for the referral and any equipment lease between the hospital and the physician satisfies certain requirements. An additional requirement imposed by California's self-referral laws is that any non-emergency imaging services performed for a Workers' Compensation patient with equipment that, when new, had a value of $400,000 or more must be pre-approved by the Workers' Compensation insurer or self-insured employer. This provision may require that preauthorization be obtained for MRI services ordered by the Hospitals' physician owners and others who have financial relationships with the Company. It is possible that insurers may refuse to provide any required preauthorizations in connection with referrals of Workers' Compensation patients made to the Hospitals by physicians who have financial relationships with it. However, given that MRI services for Workers' Compensation patients are not anticipated to represent a material portion of the Hospitals' services, the Company does not believe that any such refusals to provide required preauthorizations would have a material impact upon it. 13 LICENSING Health facilities, including the Hospitals, are subject to numerous legal, regulatory, professional, and private licensing, certification, and accreditation requirements. These include requirements relating to Medicare participation and payment, state licensing agencies, private payers and the Joint Commission on Accreditation of Healthcare Organizations ("Joint Commission"). Renewal and continuance of certain of these licenses, certifications and accreditations are based on inspections, surveys, audits, investigations or other reviews, some of which may require or include affirmative action or response by the Company. These activities generally are conducted in the normal course of business of health facilities. Nevertheless, an adverse determination could result in a loss or reduction in a Hospital's scope of licensure, certification or accreditation, or could reduce the payment received or require repayment of amounts previously remitted. Any failure to obtain, renew or continue a license, certification or accreditation required for operation of a Hospital could result in the loss of utilization or revenues, or the loss of the Company's ability to operate all or a portion of a Hospital, and, consequently, could have a material and adverse effect on the Company. DISCLOSURE OF FINANCIAL INTERESTS California law provides that it is unlawful for a physician to refer a patient to an organization in which the physician or the physician's immediate family has a significant beneficial interest unless the physician first discloses in writing to the patient that there is such an interest and advises the patient regarding alternative services, if such services are available. A "significant beneficial interest" means any financial interest equal to or greater than the lesser of five percent of the total beneficial interest or $5,000. This disclosure requirement may be satisfied by the posting of a conspicuous sign likely to be seen by all patients who use the facility or by providing patients with written disclosure statements. Physicians must also make disclosure of entities in which they hold significant financial interests to a patient's payer upon the request of the payer (not to be made more than once a year). A violation of this disclosure requirement constitutes "unprofessional conduct," and is grounds for the suspension or revocation of the physician's license. Further, it is deemed a misdemeanor punishable by imprisonment not to exceed six months, or by a fine not to exceed $2,500. In addition, California's general self-referral laws require that any physician who refers a person to, or seeks consultation from an organization in which the physician has a financial interest, must disclose the financial interest to the patient, or the parent or legal guardian of the patient, in writing, at the time of the referral or request for consultation. This requirement applies regardless of whether the financial interest is otherwise protected by one of the exemptions under the self-referral law. There is no minimum threshold of ownership required in order for this disclosure requirement to be triggered, and this disclosure requirement cannot be satisfied by the posting of a sign. A violation of this disclosure requirement may be subject to civil penalties of up to $5,000 for each offense. Physician investors in the Company will be individually responsible for complying with these disclosure requirements with respect to their referrals to the Hospital. The obligation of physicians with financial interests in the Company to make such disclosures or the effect of such disclosures on patients may have an adverse impact on the Company. HIPAA HIPAA mandated the adoption of standards for the exchange of health information in an effort to encourage overall administrative simplification and enhance the effectiveness and efficiency of the healthcare industry. Under HIPAA, healthcare providers and other "covered entities" such as health insurance companies and other third-party payers, must adopt uniform standards for the electronic transmission of billing statements and insurance claims forms. These standards require the use of standard data formats and code sets when electronically transmitting information in connection with health claims and equivalent encounter information, healthcare payment and remittance advice and health claim status. On January 23, 2004, DHHS published a final rule that adopted the National Provider Identifier ("NPI") as the standard unique health identifier for healthcare providers. The NPI is a 10-digit all numeric number that is assigned to eligible healthcare providers, including our hospitals, by the National Provider System ("NPS"), an independent government contractor. Our hospitals have obtained and are using NPIs in connection with the standard electronic transactions. The NPI rule was implemented in 2008, requiring that our Hospitals use only the NPI to identify themselves in connection with electronic transactions. Legacy numbers, such as Medicaid numbers, CHAMPUS numbers and Blue Cross-Blue Shield numbers, are not permitted. Healthcare providers no longer have to keep track of multiple numbers to identify themselves in the standard electronic transactions with one or more health plans. 14 DHHS also has promulgated HIPAA security standards and privacy standards which are aimed, in part, at protecting the confidentiality, availability and integrity of health information by "covered entities," including health plans, healthcare clearinghouses and healthcare providers that receive, store, maintain or transmit health and related financial information in electronic form, regardless of format. Recently, the 2009 ARRA amended HIPAA to include "business associates," i.e., those entities that perform business functions for health plans, clearinghouses and providers, as covered entities effective February 17, 2010 or a date set by DHHS. The privacy standards require compliance with rules governing the use and disclosure of patient health and billing information. They create rights for patients in their health information, such as the right to amend their health information, and they require us to impose these rules, by contract, on any business associate to which we disclose such information to perform functions on our behalf. These provisions required us to implement expensive computer systems, employee training programs and business procedures to protect the privacy and security of each patient health information and enable electronic billing and claims submissions consistent with HIPAA. The security standards require us to maintain reasonable and appropriate administrative, technical, and physical safeguards to ensure the integrity, confidentiality and the availability of electronic health and related financial information. The security standards were designed to protect electronic information against reasonably anticipated threats or hazards to the security or integrity of the information and to protect the information against unauthorized use or disclosure. Under the 2009 ARRA, covered entities, including the Hospitals, must notify patients of most security breaches pursuant to DHHS regulations and on the effective date established by DHHS. HIPAA provides both criminal and civil fines and penalties for covered entities that fail to comply. These fines and penalties were strengthened under the 2009 ARRA to provide for a penalty in the amount of $1,000 per violation due to "reasonable cause and not to willful neglect" (with a maximum penalty of $100,000); up to $10,000 for each violation due to willful neglect that is corrected (subject to a $250,000 maximum); and up to $50,000 for each willful violation that is not corrected properly (subject to a maximum penalty of $1.5 million dollars during a calendar year). Hospitals are also subject to state privacy laws, which depending on the circumstances may be more restrictive than HIPAA and impose additional penalties. CORPORATE PRACTICE OF MEDICINE California has laws that prohibit non-professional corporations and other entities from employing or otherwise controlling physicians or that prohibits certain direct and indirect payment arrangements between healthcare providers. Although we intend to exercise care in structuring our arrangements with healthcare providers to comply with relevant California law, and we believe that such arrangements will comply with applicable laws in all material respects, we cannot provide any assurance that governmental officials charged with responsibility for enforcing these laws will not assert that the Company, or certain transactions that we are involved in, are in violation of such laws, or that the courts will ultimately interpret such laws in a manner consistent with our interpretations. CERTAIN ANTITRUST CONSIDERATIONS The addition of physician-investors in the Company could affect competition in the geographic area in which its Hospitals operate in various ways. Such effects on competition could give rise to claims that the Hospitals, their arrangements with consumers and business entities or with physicians violate federal and state antitrust and unfair competition laws under a variety of theories. Accordingly, there can be no assurance that the activities or operations of the Hospitals will comply with federal and state antitrust or unfair competition laws, or that the Federal Trade Commission, the Antitrust Division of the Department of Justice, or any other party, including a physician participating in the Company's business, or a physician denied participation in the Company's business, will not challenge or seek to delay or enjoin the activities of the Company on antitrust or other grounds. If such a challenge is made, there can be no assurance that such challenge would be unsuccessful. We have not obtained an analysis of any possible antitrust implications of the activities of the Company or of the continuing arrangements and anticipated operations of the Hospitals. LICENSING, SURVEYS, INVESTIGATIONS AND AUDITS Health facilities, including the Hospitals, are subject to numerous legal, regulatory, professional and private licensing, certification and accreditation requirements. The hospital industry has seen a number of ongoing investigations related to referrals, physician recruiting practices, cost reporting and billing practices, laboratory and home healthcare services and physician ownership and joint ventures involving hospitals. Federal and state government agencies have announced heightened and coordinated civil and criminal enforcement efforts. These include requirements relating to Medicare and Medi-Cal participation and payment, state licensing agencies, private payers and the Joint Commission. Renewal and continuance of certain of these licenses, certifications and accreditations are based on inspections, surveys, audits, investigations or other reviews, some of which may require or include affirmative action or response by the Company. Some investigations by licensing bodies can result in financial penalties to the Hospitals. These activities generally are conducted in the normal course of business of health facilities. Nevertheless, an adverse determination could result in a loss or reduction in a Hospital's scope of licensure, certification or accreditation, or could reduce the payment received or require repayment of amounts previously remitted. Any failure to obtain, renew or continue a license, certification or accreditation required for operation of a Hospital could result in the loss of utilization or revenues, or the loss of the Company's ability to operate all or a portion of a Hospital, and, consequently, could have a material and adverse effect on the Company. 15 The laws and regulations with which we must comply are complex and subject to change. In the future, different interpretations or enforcement of these laws and regulations could subject our practices to allegations of impropriety or illegality or could require us to make changes in our facilities, equipment, personnel, services, capital expenditure programs and operating expenses. If we fail to comply with applicable laws and regulations, we could suffer civil or criminal penalties, including the loss of our licenses to operate our hospitals and our ability to participate in the Medicare, Medicaid and other federal and state healthcare programs. Finally, we are subject to various federal, state and local statutes and ordinances regulating the discharge of materials into the environment. Our healthcare operations generate medical waste, such as pharmaceuticals, biological materials and disposable medical instruments that must be disposed of in compliance with federal, state and local environmental laws, rules and regulations. Our operations are also subject to various other environmental laws, rules and regulations. Environmental regulations also may apply when we renovate or refurbish hospitals, particularly older facilities EARTHQUAKE SAFETY COMPLIANCE The Hospitals are located in an area near active and substantial earthquake faults. The Hospitals carry earthquake insurance with a policy limit of $50.0 million. A significant earthquake could result in material damage and temporary or permanent cessation of operations at one or more of the Hospitals. In addition, the State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit.However, subsequent new review methodologies have caused an inability to fully determine the estimate of these costs at March 31, 2010. The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification.All hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be a costly venture and could have a material adverse effect on the Company's cash flow.In addition, remediation could possibly result in certain environmental liabilities, such as asbestos abatement. ENVIRONMENTAL REGULATIONS Our healthcare operations generate medical waste that must be disposed of in compliance with federal, state, and local environmental laws, rules, and regulations. Our operations, as well as our purchases and sales of facilities, also are subject to compliance with various other environmental laws, rules, and regulations. Remediation costs relating to toxic substances, if encountered during construction, could be material to the Company. CORPORATE HISTORY The Company was originally incorporated under the laws of the State of Utah on July 31, 1984 under the name "Aquachlor Marketing Inc." On December 23, 1988, the Company reincorporated in the State of Nevada. From 1989 until 2003, the Company was a development stage company with no material assets, revenues or business operations. On November 18, 2003, a group of investors purchased a controlling interest in the Company (then known as First Deltavision) with the objective of transforming the Company into a leading provider of high quality, cost-effective health care through the acquisition and management of financially distressed and/or underperforming hospitals and other healthcare facilities. On September 29, 2004, the Company entered into a definitive agreement to acquire the four Hospitals from Tenet and the transaction closed on March 8, 2005. In the first quarter of 2004, the Company changed its fiscal year end from June 30 to December 31, and changed the Company's name to "Integrated Healthcare Holdings, Inc." On December 21, 2006, the Company changed its fiscal year end from December 31 to March 31. Our principal executive offices are located at 1301 North Tustin Avenue, Santa Ana, California 92705, and our telephone number is (714) 953-3503. 16 ITEM 1A. RISK FACTORS An investment in our common stock involves a high degree of risk. You should consider carefully the following information about these risks, together with the other information contained in this report. Our business is subject to a number of risks and uncertainties - many of which are beyond our control - that may cause our actual operating results or financial performance to be materially different from our expectations. You should consider carefully the following information about these risks, together with the other information contained in this report, before you decide to buy our common stock. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also harm our operations. If any of the following risks actually occur, our business would likely suffer and our results could differ materially from those expressed in any forward-looking statements contained in this Annual Report on Form 10-K including our consolidated financial statements and related notes. In such case, the trading price of our common stock could decline, and shareholders could lose all or part of their investment. WE MAY HAVE INSUFFICIENT CREDIT FACILITIES Due to the failure of the Company’s former principal lender, Medical Capital Corporation and its affiliates, at March 31, 2010 the Company relied solely on its cash receipts from payers to fund its operations. Therefore, any significant disruption in such receipts could have a material adverse effect on our ability to continue as a going concern. Subsequent to March 31, 2010, the Company entered into an agreement with a new lender whereby $10.0 million in revolving funds will be available to the Company for working capital and general corporate purposes. However, a $10.0 million revolving line of credit may be insufficient to meet the Company’s cash needs. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern and indicate a need for it to take action to continue to operate its business as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. For a further discussion of this uncertainty see “Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources”. WE MUST OBTAIN ADDITIONAL CAPITAL WHICH, IF AVAILABLE, WILL LIKELY RESULT IN SUBSTANTIAL DILUTION TO OUR CURRENT SHAREHOLDERS We will require additional capital to fund our business. If we raise additional funds through the issuance of common or preferred equity, warrants or convertible debt securities, these securities will likely substantially dilute the equity interests and voting power of our current shareholders, and may have rights, preferences or privileges senior to those of the rights of our current shareholders. We cannot predict whether additional financing will be available to us on favorable terms or at all. WE ARE CURRENTLY INVOLVED IN LITIGATION WITH VARIOUS CURRENT AND FORMER MEMBERS OF OUR BOARD OF DIRECTORS AND A SIGNIFICANT SHAREHOLDER On May 10, 2007, the Company filed suit in Orange County Superior Court against three of the six members of its Board of Directors (as then constituted) and also against the Company's then largest shareholder, Orange County Physicians Investment Network, LLC (“OC-PIN”). The suit sought damages, injunctive relief and the appointment of a provisional director. A discussion of this litigation and a summary of the status of the litigation to date is set forth below under "Item 3. Legal Proceedings - Orange County Physicians Investment Network, LLC". Such litigation, was mostly resolved under a global settlement agreement dated April 2, 2009. However, certain elements of the settlement are the subject of ongoing litigation among the parties, and the Company has become a party to new litigation among several members of OC-PIN. Therefore, these matters may continue to require a substantial commitment of financial resources and management's attention, and may have a material effect on our business and results of operation. WE HAVE EXPERIENCED SIGNIFICANT DIFFICULTIES WITH OUR LIQUIDITY AND THE CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN PREPARED ON A GOING CONCERN BASIS The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of obligations in the normal course of business. As of March 31, 2010, the Company has a working capital deficit of $4.5 million and accumulated stockholders' deficiency of $36.8 million. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern and indicate a need for the Company to take action to continue to operate its business as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 17 WE HAVE INCURRED SIGNIFICANT LOSSES IN OPERATIONS TO DATE. IF OUR SUBSTANTIAL LOSSES CONTINUE, THE MARKET VALUE OF OUR COMMON STOCK WILL LIKELY DECLINE FURTHER. WE HAVE A HIGH DEGREE OF LEVERAGE AND SIGNIFICANT DEBT SERVICE OBLIGATIONS. As of March 31, 2010, we had an accumulated deficit of $36.8 million. We are attempting to improve our operating results and financial condition through a combination of contract negotiations, expense reductions, lowering the costs of borrowings through refinancing our debt, and new issues of equity. However, new issues of equity are encumbered by warrant anti-dilution provisions and there can be no assurance that we will achieve profitability in the future. If we are unable to achieve and maintain profitability, the market value of our common stock will likely decline further, and we will lack the ability to continue as a going concern. As of March 31, 2010, the debt service requirements on our $81.0 million debt approximate $0.7 million per month. Our relatively high level of debt and debt service requirements have several effects on our current and future operations, including the following: (i) we will need to devote a significant portion of our cash flow to service debt, reducing funds available for operations and future business opportunities and increasing our vulnerability to adverse economic and industry conditions and competition; (ii) our leveraged position increases our vulnerability to competitive pressures; (iii) the covenants and restrictions contained in agreements relating to our indebtedness restrict our ability to borrow additional funds, dispose of assets, issue additional equity or pay dividends on or repurchase common stock; and (iv) funds available for working capital, capital expenditures, acquisitions and general corporate purposes are limited. Any default under the documents governing our indebtedness could have a significant adverse effect on our business and the market value of our common stock. As of March 31, 2010, the Company had no ability to borrow under its $50.0 million Revolving Credit Agreement due to the failure of the Company’s principal lender. Subsequent to March 31, 2010, the Company entered into an agreement with a new lender and secured a replacement line of credit whereby $10.0 million in revolving funds will be available to the Company for working capital and general corporate purposes. However, the Company is still actively seeking alternate lending sources with sufficient liquidity to service its financing arrangement.There can be no assurance that the Company will be successful in securing replacement financing. THE IMPACT OF THE RECENTLY ENACTED FEDERAL HEALTHCARE REFORM LEGISLATION ON OUR BUSINESS IS UNCERTAIN. In March2010, the U.S. Congress adopted and President Obama signed into law comprehensive health care reform legislation through the passage of the Patient Protection and Affordable Care Act (H.R. 3590) and the Health Care and Education Reconciliation Act (H.R. 4872). Many of the details of the new law will be included in new and revised regulations, which have not yet been promulgated, and require additional guidance and specificity to be provided by the Department of Health and Human Services, Department of Labor and Department of the Treasury.Accordingly, while it is too early to understand and predict the ultimate impact of the new legislation on our business, the legislation could have a material adverse effect on our business, cash flows, financial condition and results of operations.For a further discussion of the new law, see “Business – Healthcare Regulation”. IF WE ARE UNABLE TO ENTER INTO MANAGED CARE PROVIDER ARRANGEMENTS ON ACCEPTABLE TERMS, OR IF WE HAVE DIFFICULTY COLLECTING FROM MANAGED CARE PAYERS, OUR RESULTS OF OPERATIONS COULD BE ADVERSELY AFFECTED It would harm our business if we were unable to enter into managed care provider arrangements on acceptable terms. Any material reductions in the payments that we receive for our services, coupled with any difficulties in collecting receivables from managed care payers, could have a material adverse effect on our financial condition, results of operations or cash flows. CHANGES IN THE MEDICARE AND MEDICAID PROGRAMS OR OTHER GOVERNMENT HEALTH CARE PROGRAMS COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR BUSINESS The Medicare and Medicaid programs are subject to statutory and regulatory changes, administrative rulings, interpretations and determinations concerning patient eligibility requirements, funding levels and the method of calculating payments or reimbursements, among other things; requirements for utilization review; and federal and state funding restrictions, all of which could materially increase or decrease payments from these government programs in the future, as well as affect the cost of providing services to our patients and the timing of payments to our facilities. We are unable to predict the effect of future government health care funding policy changes on our operations. The State of California's continuing fiscal crisis will likely result in a reduction in the State's Medi-Cal payments to our hospitals, offset only in part by federal healthcare reforms. The Governor’s revisions to the fiscal year 2010-2011 budget include a number of reductions within the Medi-Cal program, including increased cost sharing for emergency room visits and hospital stays,and freeze inpatient hospital rates at the Jan. 1, 2010 level. If the rates paid by governmental payers are reduced, if the scope of services covered by governmental payers is limited or if we, or one or more of our subsidiaries' hospitals, are excluded from participation in the Medicare or Medicaid program or any other government health care program, there could be a material adverse effect on our business, financial condition, results of operations or cash flows. 18 OUR BUSINESS CONTINUES TO BE ADVERSELY AFFECTED BY A HIGH VOLUME OF UNINSURED AND UNDERINSURED PATIENTS The primary collection risks associated with our accounts receivable relate to the uninsured patient accounts and patient accounts for which the primary insurance carrier has paid the amounts covered by the applicable agreement, but patient responsibility amounts (deductibles and co-payments) remain outstanding. The provision for doubtful accounts relates primarily to amounts due directly from patients. This risk has increased, and will likely continue to increase, as more individuals enroll in high deductible insurance plans or those with high co-payments or who have no insurance coverage. These trends will likely be exacerbated if general economic conditions remain challenging or if unemployment levels in the communities in which we operate rise. As unemployment rates increase, our business strategies to generate organic growth and to improve admissions and adjusted admissions at our hospitals could become more difficult to accomplish. The amount of our provision for doubtful accounts is based on our assessments of historical collection trends, business and economic conditions, trends in federal and state governmental and private employer health coverage and other collection indicators. A continuation in trends that results in increasing the proportion of accounts receivable being comprised of uninsured accounts and deterioration in the collectability of these accounts could adversely affect our collections of accounts receivable, results of operations and cash flows. COST CONTAINMENT, PAY FOR PERFORMANCE, AND OTHER PROGRAMS IMPOSED BY THIRD-PARTY PAYERS, INCLUDING GOVERNMENT HEALTH CARE PROGRAMS, MAY DECREASE THE COMPANY'S REVENUE The health care industry is currently undergoing significant changes and is regularly subject to regulatory and political intervention. We expect to derive a considerable portion of the Company's revenue through the Hospitals from government-sponsored health care programs and third-party payers (such as employers, private insurers, HMOs or preferred provider organizations). The trend towardscomprehensive reform epitomized by PPACA will likely continue to result in a reduction from historical levels in per-patient revenue for hospitals. It is possible that reimbursement from government and private third-party payers for many procedures performed at the Hospital may be reduced in the future. Further reductions in payments or other changes in reimbursement for health care services could have a material adverse effect on the Company's business, financial condition and/or results of operations. Further, rates paid by private third-party payers are generally higher than Medicare, Medicaid and HMO payment rates. Any decrease in the relative number of patients covered by private insurance would have a material adverse effect on the Company's revenues and operations. CONTINUING TO PROVIDE QUALITY MEDICAL SERVICES FROM TALENTED PHYSICIANS IS CRITICAL TO OUR BUSINESS Our business depends, in large part, upon the efforts and success of the physicians who will perform services at the Hospitals and the strength of our relationships with these physicians. Any failure of these physicians to maintain the quality of medical care provided or to otherwise adhere to professional guidelines at the Hospitals, or any damage to the reputation of a key physician or group of physicians, could damage the Company's and the Hospitals' reputations in the medical marketplace and may subject us to liability and significantly reduce our revenue and increase our costs. Like many hospitals, we face a growing shortage of primary care and specialty physicians. Should this shortage continue or worsen, the utilization of our hospitals may be adversely impacted. This could have a negative impact on our revenues and profitability. WE MAY BE INVOLVED IN LITIGATION WITH OUR MEDICAL STAFF The primary relationship between a hospital and physicians who practice in it is through the hospital's organized medical staff. Medical staff bylaws, rules and policies establish the criteria and procedures at acute care hospitals, by which a physician may have his or her privileges, participation or membership curtailed, denied or revoked. Physicians who are denied medical staff membership or certain clinical privileges, or who have such membership, participation or privileges curtailed, denied or revoked often file legal actions against hospitals. Such actions may include a wide variety of claims, some of which could result in substantial uninsured damages to a hospital. In addition, failure of the governing body to adequately oversee the conduct of its medical staff may result in hospital liability to third parties. THE ONGOING NURSING SHORTAGE MAY HARM OUR BUSINESS Health care providers depend on qualified nurses to provide quality service to patients. There is currently a nationwide shortage of qualified nurses. This shortage and the more stressful working conditions it creates for those remaining in the profession are increasingly viewed as a threat to patient safety and may trigger the adoption of state and federal laws and regulations intended to reduce that risk. For example, California has adopted legislation and regulations mandating a series of specific minimum patient-to-nurse ratios in all acute care hospital nursing units. Any failure by the Hospital to comply with nurse staff ratios could result in action by licensure authorities and may constitute evidence of negligence per se in the event any patient is harmed as the result of inadequate nurse staffing. The vast majority of hospitals in California, including ours, are not at all times meeting the state mandated nurse staffing ratios. In response to the shortage of qualified nurses, health care providers have increased-and could continue to increase-wages and benefits to recruit or retain nurses; many providers have had to hire expensive contract nurses. The shortage could also limit the operations of healthcare providers by limiting the number of patient beds available. The Company has likewise increased and is likely to have to continue to increase-wages and benefits to recruit and retain nurses. The Company may also need to engage expensive contract nurses until permanent staff nurses can be hired to replace any departing nurses. Recently, there has been some lessening in the need for contract agency nurses following the recession as nurses return to the work force. There is still no basis to predict the longevity of this effect. 19 UNION CONTRACTS HAVE BEEN RENEWED BUT THERE CAN BE NO ASSURANCE THAT THE CONTRACTS WILL BE RENEWED IN THE FUTURE Approximately 36% of the Company's employees are represented by labor unions as of March 31, 2010. The current SEIU Agreement expires on August 31, 2011, and the Agreement with the CNA expires on February 28, 2011. Both Agreements have "no strike" provisions and compensation caps which provide the Company with long term compensation and workforce stability. For both unions, all prior grievances regarding retiree medical benefits, the administration of pay adjustments and pay practices, changes in medical benefits and several wrongful terminations have been resolved in the form of settlement agreements. IF EITHER THE COMPANY OR THE HOSPITALS FAIL TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS, WE MAY SUFFER PENALTIES OR BE REQUIRED TO MAKE SIGNIFICANT CHANGES TO OUR OPERATIONS The Company and the Hospitals are subject to many laws and regulations at the federal, state and local levels. These laws and regulations require the Hospitals to meet various licensing, certification and other Requirements, including those relating to: · physician ownership of the Hospital; · payments to specialty hospitals, should any of the Hospitals be determined to be a specialty hospital; · prohibited inducements for patient referrals and restrictions on payments for marketing; · the adequacy of medical care, equipment, personnel, operating policies and procedures; · maintenance and protection of records; · reimbursement audits; and environmental protection. If the Company fails to comply with applicable laws and regulations, it could suffer civil or criminal penalties. States are increasingly regulating the delivery of health care services. The hospital industry is subject to extensive state and local regulation with respect to reimbursement, licensure, certification and health planning. This regulation relates, among other things, to the adequacy of physical plant and equipment, qualifications of personnel, standards of medical care and operational requirements. Compliance with such regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of the company. In the future, different interpretations or enforcement of existing or new laws and regulations could subject the current practices to allegations of impropriety or illegality, or could require the Company to make changes in its facilities, equipment, personnel, services, capital expenditure programs and operating expenses. Current or future legislative initiatives or government regulation may have a material adverse effect on the Hospitals' operations or reduce the demand for their services. THE COMPANY CONDUCTS ON-GOING REVIEWS OF ITS COMPLIANCE WITH VARIOUS LAWS RELATED TO PHYSICIAN ARRANGEMENTS, WHICH MAY REVEAL VIOLATIONS THAT COULD SUBJECT THE COMPANY TO FINES OR PENALTIES The Company and the Hospitals have entered into a variety of relationships with physicians. In an increasingly complex legal and regulatory environment, these relationships may pose a variety of legal or business risks. The Company conducts reviews of its compliance with the federal Anti-kickback Statute, Stark law and other applicable laws as they relate to the Company's relationships with referring physicians. One of the Company's largest shareholder, OC-PIN, is owned and controlled by physicians who also refer to and practice at the Hospitals. OC-PIN may receive dividends as a shareholder. In addition, one of the members of OC-PIN served as Chairman of the Board of Directors of the Company. As a director, he received payment from the Company for his service as Chairman. In addition, the Hospitals have various relationships with physicians who are not owners of the Company, as well as with OC-PIN physicians, including medical directorships, sharing in risk pools and service arrangements. The Company entered into a sale leaseback transaction for substantially all of the real estate with Pacific Coast Holdings Investment, LLC ("PCHI") whereby the Company leases substantially all of the real property of the acquired Hospitals from PCHI. PCHI is owned by Ganesha Realty, LLC, which is managed by Dr. Kali P. Chaudhuri, and various physician investors. The Company has undertaken a review of its agreements with physicians and has a review process in place to ensure that such agreements are in writing and comply with applicable laws. Although there may have been arrangements in the past with physicians that may not have been memorialized in a written agreement or may have expired and not been timely renewed or may have been entered into after services commenced, each of which may have lead to violations of the Stark law, the Company's current review process should prevent such occurrences. Additionally, the Company has reviewed the terms of the purchase of ownership interests in the Company by OC-PIN (which is owned by physicians that refer patients to the Hospitals) and has determined that the purchase should be determined to be permissible under applicable law. The Company has also reviewed certain related party transactions, such as director fees for physician directors and payment of the employment severance package to Dr. Anil Shah, an OC-PIN member. If the Company or the Hospitals are not in compliance with federal and state fraud and abuse laws and physician self-referral laws, the Company could be subject to repayment obligations, fines, penalties, exclusive from participation in federal health care programs, and other sanctions which would have a material adverse effect on the Company's profitability. 20 WE FACE INTENSE COMPETITION IN OUR BUSINESS. The healthcare industry is highly competitive. We compete with a variety of other organizations in providing medical services, many of which have greater financial and other resources and may be more established in their respective communities than we are. Competing companies may offer newer or different centers or services than we do and may thereby attract patients or customers who are presently patients, customers or are otherwise receiving our services. Some of the hospitals that compete with our hospitals are owned by government agencies or not-for-profit organizations. Tax-exempt competitors may have certain financial advantages not available to our facilities, such as endowments, charitable contributions, tax-exempt financing, and exemptions from sales, property and income taxes. In certain states, including California, some not-for-profit hospitals are permitted by law to directly employ physicians while for-profit hospitals are prohibited from doing so. We also face increasing competition from physician-owned specialty hospitals and freestanding surgery, diagnostic and imaging centers for market share in high margin services and for quality physicians and personnel. If competing health care providers are better able to attract more patients, recruit and retain physicians, expand services or obtain favorable managed care contracts at their facilities, we may continue to experience a decline in patient volume levels. A SIGNIFICANT PORTION OF OUR BUSINESS IS CONCENTRATED IN CERTAIN MARKETS AND THE RESPECTIVE ECONOMIC CONDITIONS OR CHANGES IN THE LAWS AFFECTING OUR BUSINESS IN THOSE MARKETS COULD HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY We receive all of our inpatient services revenue from operations in Orange County, California. The economic condition of this market could affect the ability of our patients and third-party payers to reimburse us for our services, through its effect on disposable household income and the tax base used to generate state funding for Medicaid programs. An economic downturn, or changes in the laws affecting our business in our market and in surrounding markets, could have a material adverse effect on the Company. WE MAY BE LIABLE FOR LOSSES NOT COVERED BY OR IN EXCESS OF OUR INSURANCE An increasing trend in malpractice litigation claims, rising costs of malpractice litigation, losses associated with these malpractice lawsuits and a constriction of insurers have caused many insurance carriers to raise the cost of insurance premiums or refuse to write insurance policies for hospital facilities. Accordingly, we have increased on retention limits and our estimated reserves may not be adequate. 21 ITEM 2. PROPERTIES In March 2005, the Company completed the acquisition of the Hospitals and their associated real estate from Tenet. At the closing of the acquisition, the Company transferred all of the fee interests in the acquired real estate to PCHI, a company owned indirectly by two of the Company's largest shareholders. The Company entered into a Triple Net Lease dated March 7, 2005 (amended and restated as of April 13, 2010) under which it leased back from PCHI all of the real estate that it transferred to PCHI. Additionally, the Company leases property from other lessors. As of March 31, 2010, the Company's principal facilities are listed in the following table: PROPERTY APPROXIMATE AGGREGATE SQUARE FOOTAGE LEASE RATE INITIAL LEASE EXPIRATION Western Medical Center-Santa Ana See note 1. February 28, 2030 1001 North Tustin Avenue Santa Ana, CA 92705 Administrative Building See note 1. February 28, 2030 1301 N. Tustin Avenue Santa Ana, CA Western Medical Center-Anaheim See note 1. February 28, 2030 1025 South Anaheim Boulevard Anaheim, CA 92805 Coastal Communities Hospital See note 1. February 28, 2030 2701 South Bristol Street Santa Ana, CA 92704 Chapman Medical Center See note 2. December 31, 2023 2601 East Chapman Avenue Orange, CA 92869 1. Effective April 13, 2010, the Company entered into an amended and restated lease with PCHI. The amended lease terminates on the 25-year anniversary of the original lease (March 8, 2005), grants the Company the right to renew for one additional 25-year period, and requires annual base rental payments of $8.3 million. However, until PCHI refinances the related real estate loan, the annual base rental payments are reduced to $7.3 million (increased from $7.1 million, which was the effective annual base rent as of March 31, 2010). In addition, the Company may offset against its rental payments owed to PCHI interest payments that it makes on the related real estate loan. Lease payments to PCHI are eliminated in consolidation. 2. Leased from an unrelated party. Monthly lease payments are $133,860. On March 11, 2009 Tenet filed an action against the Company seeking indemnification and reimbursement for rental payments paid by Tenet pursuant to a guarantee agreement contained in the original Asset Purchase Agreement between the Company and Tenet. On or about October 20, 2009, the Company and Tenet entered into a settlement agreement under which the Company will pay to Tenet $742,548 plus interest representing reimbursement for $669,300 expended in rental payments for the Chapman Medical Center lease, plus attorneys' fees and related costs. As of March 31, 2010, the Company had made payments under the settlement agreement totaling $245,000. The balance due under the settlement agreement of approximately $530,000 has been accrued in the Company's consolidated financial statements as of and for the year ended March 31, 2010. 22 The State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit. However, subsequent new review methodologies have caused an inability to fully determine the estimate of these costs at March 31, 2010. The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification.All hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be a costly venture and could have a material adverse effect on the Company's cash flow. The Company believes that its current leased space is adequate for its current purposes and for the next fiscal year. ITEM 3. LEGAL PROCEEDINGS LABOR AND EMPLOYMENT From time to time, health care facilities receive requests for information in the form of a subpoena from licensing entities, such as the Medical Board of California, regarding members of their medical staffs. Also, California state law mandates that each medical staff is required to perform peer review of its members. As a result of the performance of such peer reviews, action is sometimes taken to limit or revoke an individual's medical staff membership and privileges in order to assure patient safety. Approximately 36% of the Company's employees are represented by labor unions as of March 31, 2010. The current SEIU Agreement expires on August 31, 2011, and the Agreement with the CNA expires on February 28, 2011. Both Agreements have "no strike" provisions and compensation caps which provide the Company with long term compensation and workforce stability. For both unions, all prior grievances regarding retiree medical benefits, the administration of pay adjustments and pay practices, changes in medical benefits and several wrongful terminations have been resolved in the form of settlement agreements. On June 5, 2009, a potential class action lawsuit was filed against the Company by Alexandra Avery.Ms. Avery purports to represent all 12-hourly employees and the complaint alleges causes of action for restitution of unpaid wages as a result of unfair business practices, injunctive relief for unfair business practices, failure to pay overtime wages, and penalties associated therewith. On December 23, 2009, the Company filed an answer to the complaint, generally denying all of the plaintiff’s allegations.The parties are currently exchanging initial discovery in the action, and a status conference has been scheduled by the Court for July 14, 2010.At this early stage, the Company is unable to determine the cost of defending this lawsuit or the impact, if any, this action may have on its results of operations. On January 25, 2010, a potential class action lawsuit was filed against the Company by Julie Ross.Ms. Ross purports to represent all similarly-situated employees and the complaint alleges causes of action for violation of the California Labor Code and unfair competition law.The parties are currently exchanging initial discovery in the action.At this early stage in the proceedings, the Company is unable to determine the cost of defending this lawsuit or the impact, if any, this action may have on its results of operations. On December 31, 2007, the Company entered into a severance agreement with its then-President, Larry Anderson ("Anderson") (the "Severance Agreement"). On or about September 5, 2008, based upon information and belief that Anderson breached the Severance Agreement, the Company ceased making the monthly severance payments. On September 3, 2008, Anderson filed a claim with the California Department of Labor seeking payment of $243,000. A hearing date has not yet been set. On or about February 11, 2009, Anderson filed a petition for arbitration before JAMS alleging the same wage claim as he previously alleged in his claim with the California Department of Labor described above. Anderson's petition also claims that the Company failed to pay him a commission of $300,000 for his efforts toward securing financing from the Company's lender to purchase an additional hospital. On May 20, 2009, Anderson filed an amended petition with JAMS, incorporating allegations (1) that the Company filed an incorrect IRS Form 1099 with respect to a Company vehicle and (2) that Anderson was constructively discharged as a result of reporting various alleged violations of State and Federal law. On August 4, 2009, the Company filed a cross-complaint against Anderson alleging, inter alia, Anderson breached paragraphs 4, 5 and 6 of the Severance Agreement, and similar clauses in his December 31, 2007 Consulting Agreement, by providing confidential and proprietary information to individuals outside of the Company’s management and voluntarily providing information to individuals who intended to use the information to sue the Company.The Company also alleges Anderson concealed material information from the Company in breach of his overlapping fiduciary duties to the Company as an officer, Chief Compliance Officer and its attorney. Arbitration of this matter began on June 7, 2010. While the Company is optimistic regarding the outcome of these various related Anderson matters, at this early stage, the Company is unable to determine the cost of defending and prosecuting this lawsuit or the impact, if any, that these actions may have on its results of operations. 23 ORANGE COUNTY PHYSICIANS INVESTMENT NETWORK, LLC On May 10, 2007, the Company filed suit in Orange County Superior Court against three of the six members of its Board of Directors (as then constituted) and also against the Company's then largest shareholder, OC-PIN. The suit sought damages, injunctive relief and the appointment of a provisional director. Among other things, the Company alleged that the defendants breached their fiduciary duties owed to the Company by putting their own economic interests above those of the Company, its other shareholders, creditors, employees and the public-at-large. The suit further alleged the defendants' attempts to change the composition of the Company's management and Board (as then constituted) threatened to trigger multiple "Events of Default" under the express terms of the Company's existing credit agreements. On May 17, 2007, OC-PIN filed a separate suit against the Company in Orange County Superior Court. OC-PIN's suit sought injunctive relief and damages. OC-PIN alleged the management issue referred to above, together with issues related to monies claimed by OC-PIN, needed to be resolved before completion of the Company's then pending refinancing of its secured debt. OC-PIN further alleged that the Company's President failed to call a special shareholders' meeting, thus denying OC-PIN the opportunity to elect a new member to the Company's Board of Directors. Both actions were consolidated before one judge. On July 11, 2007, the Company's motion seeking the appointment of an independent provisional director to fill a vacant seventh Board seat was granted. On the same date, OC-PIN's motion for a mandatory injunction forcing the Company's President to notice a special shareholders meeting was denied. All parties to the litigation thereafter consented to the Court's appointment of the Hon. Robert C. Jameson, retired, as a member of the Company's Board. In December 2007, the Company entered into a mutual dismissal and tolling agreement with OC-PIN. On April 16, 2008, the Company filed an amended complaint, alleging that the defendant directors' failure to timely approve a refinancing package offered by the Company's largest lender caused the Company to default on its then-existing loans. Also on April 16, 2008, these directors filed cross-complaints against the Company for alleged failures to honor its indemnity obligations to them in this litigation. On July 31, 2008, the Company entered into a settlement agreement with two of the three defendants, which agreement became effective on December 1, 2008, upon the trial court's grant of the parties motion for determination of a good faith settlement. On January 16, 2009, the Company dismissed its claims against these defendants. On April 3, 2008, the Company received correspondence from OC-PIN demanding that the Company's Board of Directors investigate and terminate the employment agreement of the Company's Chief Executive Officer, Bruce Mogel. Without waiting for the Company to complete its investigations of the allegations in OC-PIN's letter, on July 15, 2008, OC-PIN filed a derivative lawsuit naming Mr. Mogel and the Company as defendants. All allegations contained in this suit, with the exception of OC-PIN's claims against Mr. Mogel as it pertains to the Company's refinancing efforts, were stayed by the Court pending the resolution of the May 10, 2007 suit brought by the Company. On May 2, 2008, the Company received correspondence from OC-PIN demanding an inspection of various broad categories of Company documents. In turn, the Company filed a complaint for declaratory relief in the Orange County Superior Court seeking instructions as to how and/or whether the Company should comply with the inspection demand. In response, OC-PIN filed a petition for writ of mandate seeking to compel its inspection demand. On October 6, 2008, the Court stayed this action pending the resolution of the lawsuit filed by the Company on May 10, 2007. OC-PIN filed a petition for writ of mandate with the Court of Appeals seeking to overturn this stay order, which was summarily denied on November 18, 2008. On June 19, 2008, the Company received correspondence from OC-PIN demanding that the Company notice a special shareholders' meeting no later than June 26, 2008, to occur during the week of July 21 - 25, 2008. The stated purpose of the meeting was to (1) repeal a bylaws provision setting forth a procedure for nomination of director candidates by shareholders, (2) remove the Company's entire Board of Directors, and (3) elect a new Board of Directors. The Company denied this request based on, among other reasons, failure to comply with the appropriate bylaws and SEC procedures and failure to comply with certain requirements under the Company's credit agreements with its primary lender. OC-PIN repeated its request on July 29, 2008, and on July 30, 2008, filed a petition for writ of mandate in the Orange County Superior Court seeking a court order to compel the Company to hold a special shareholders' meeting. On August 18, 2008, the Court denied OC-PIN's petition. On September 17, 2008, OC-PIN filed another petition for writ of mandate seeking virtually identical relief as the petition filed on July 30, 2008. This petition was stayed by the Court on October 6, 2008 pending the resolution of May 10, 2007 suit brought by the Company. OC-PIN subsequently filed a petition for writ of mandate with the Court of Appeals, which was summarily denied on November 18, 2008. OC-PIN then filed a petition for review before the California Supreme Court, which was denied on January 14, 2009. On July 8, 2008, in a separate action, OC-PIN filed a complaint against the Company in Orange County Superior Court alleging causes of action for breach of contract, specific performance, reformation, fraud, negligent misrepresentation and declaratory relief. The complaint alleges that the Stock Purchase Agreement that the Company executed with OC-PIN on January 28, 2005 "inadvertently omitted" an anti-dilution provision (the "Allegedly Omitted Provision") which would have allowed OC-PIN a right of first refusal to purchase common stock of the Company on the same terms as any other investor in order to maintain OC-PIN's holding at no less than 62.4% of the common stock on a fully diluted basis. The complaint further alleged that the Company issued stock options under a Stock Incentive Plan and warrants to its lender in violation of the Allegedly Omitted Provision. The complaint further alleged that the issuance of warrants to purchase the Company's stock to Dr. Chaudhuri and Mr. Thomas, and their exercise of a portion of those warrants, were improper under the Allegedly Omitted Provision. On October 6, 2008, the Court placed a stay on this lawsuit pending the resolution of the action filed by the Company on May 10, 2007. On October 22, 2008, OC-PIN filed an amended complaint naming every shareholder of the Company as a defendant, in response to a ruling by the Court that each shareholder was a "necessary party" to the action. OC-PIN filed a petition for writ of mandate with the Court of Appeals which sought to overturn the stay imposed by the trial court. This appeal was summarily denied on November 18, 2008. 24 On April 2, 2009, the Company, OC-PIN, Anil V. Shah, M.D. (“Shah”), Bruce Mogel, Pacific Coast Holdings Investment, LLC (“PCHI”), West Coast Holdings, LLC (“WCH”), Kali P. Chaudhuri, M.D., Ganesha Realty, LLC (“Ganesha”), William E. Thomas and Medical Capital Corporation and related entities (“Medical Capital”) (together, the “Global Settlement Parties”) entered into a global settlement agreement and mutual release (the “Global Settlement Agreement”).Key elements of the Global Settlement Agreement included: (1) a full release of claims by and between the Global Settlement Parties, (2) two payments of $750,000 each (the second of which may be applied toward the purchase of stock by OC-PIN and Shah) by the Company payable to a Callahan & Blaine trust account in conjunction with payments and a guarantee by other Global Settlement Parties, (3) a loan interest and rent reduction provision resulting in a 3.75% interest rate reduction on the $45 million real estate term note, (4) the Company’s agreement to bring the PCHI and Chapman leases current and pay all arrearages due, (5) the Board of Directors’ approval of bylaw amendments fixing the number of Director seats to seven and, effective after the 2009 Annual Meeting of Shareholders, allowing a 15% or more shareholder to call one special shareholders’ meeting per year, (6) the right of OC-PIN to appoint one director candidate to serve on the Company’s Board of Directors to fill the seat of Kenneth K. Westbrook until the 2009 Annual Meeting of Shareholders, and (7) the covenant of Shah to not accept any nomination, appointment, or service in any capacity as a director, officer or employee of the Company for a two (2) year period so long as the Company keeps the PCHI and Chapman leases current.Two stock purchase agreements (the “Stock Purchase Agreements”) were also executed in conjunction with the Global Settlement Agreement, whereby (1) OC-PIN and Shah each agreed to purchase 14,700,000 shares of Common Stock at $0.03 per share, and (2) Kali P. Chaudhuri agreed to purchase 30,600,000 shares of Common Stock at $0.03 per share. Purportedly pursuant to the Global Settlement Agreement, OC-PIN and/or Shah placed a demand on the Company to seat Shah’s personal litigation attorney, Daniel Callahan (“Callahan”), on the Board of Directors.The Company declined this request based on several identified conflicts of interest, as well as a violation of the covenant of good faith and fair dealing.OC-PIN and/or Shah then filed a motion to enforce the Global Settlement Agreement under California Code of Civil Procedure Section 664.6 and force the Company to appoint Callahan to the Board of Directors.The Company opposed this motion, in conjunction with an opposition by several members of OC-PIN, contesting Callahan as the duly authorized representative of OC-PIN.On April 27, 2009, the Court denied Shah/OC-PIN’s motion, finding several conflicts of interest preventing Callahan from serving on the Company’s Board of Directors.On May 5, 2009, Shah/OC-PIN filed a petition for writ of mandate with the Court of Appeals seeking to reverse the Court’s ruling and force Callahan’s appointment as a director, which was summarily denied on May 7, 2009. On August 20, 2009, Judge Lewis ordered all parties to the Global Settlement Agreement to meet and confer with Hon. Gary Taylor regarding the issue of entering the Global Settlement Agreement as final judgment. On or about November 1, 2009, Judge Taylor issued a written recommendation to the court acknowledging several complications with entering the Global Settlement Agreement as judgment, largely based upon the pending litigation among the members of OC-PIN.On December 7, 2009, Judge Lewis concurred with Judge Taylor’s recommendation to postpone entering judgment on the Global Settlement Agreement pending a resolution of the action among the members of OC-PIN.The court has scheduled a status conference on April 5, 2010 for further consideration of this issue.On April 5, 2010, Judge Lewis maintained the current stay order and scheduled an additional status conference for May 17, 2010.At the May 17, 2010 status conference, the competing OC-PIN factions (referred to below) indicated they would attempt to agree to a plan for the stock issuances described in the Global Settlement Agreement.The Court set a further status conference for July 12, 2010. On April 24, 2009, a conglomeration of several OC-PIN members led by Ajay G. Meka, M.D. filed a lawsuit against Dr. Shah, other OC-PIN members, and various attorneys, alleging breach of fiduciary duty and seeking damages as well as declaratory and injunctive relief (the "First Meka Complaint"). While the Company is named as a defendant in the action, plaintiffs are only seeking declaratory and injunctive relief with respect to various provisions of the Global Settlement Agreement and a prior stock issuance to OC-PIN’s former attorney, Hari Lal. Due to the competing demands related to the Stock Purchase Agreements placed upon the Company from factions within OC-PIN, on May 13, 2009, the Company filed a Motion for Judicial Instructions regarding enforcement of the Global Settlement Agreement. On May 14, 2009, the Company, Dr. Shah, as well as both "factions" of OC-PIN entered into a "stand still" agreement regarding both the nomination of an OC-PIN Board representative as well as the allocation of shares under the Stock Purchase Agreements. Subsequently, on June 22, 2009, the Court granted a stay of the Company's obligations under the Global Settlement Agreement to issue stock to OC-PIN or appoint an OC-PIN representative on the Company’s Board of Directors until the resolution of the Amended Meka Complaint and related actions. On June 1, 2009, a First Amended Complaint was filed to replace the First Meka Complaint (the "Amended Meka Complaint"). On October 9, 2009, the newly-assigned judge, Hon. Nancy Wieben-Stock, sustained a demurrer to the Amended Meka Complaint.On or about March 19, 2010, Dr. Meka et al. filed a Third Amended Complaint (the “Third Amended Meka Complaint”).It appears that the relief sought against the Company in the Third Amended Meka Complaint does not materially alter from the declaratory and injunctive relief sought in the First Meka Complaint. The Company filed its answer to the Third Amended Meka Complaint on April 9, 2009.Numerous motions were filed by other parties challenging the Third Amended Meka Complaint.The Court held an omnibus hearing on these motions on May 7, 2010, partly sustaining and partly overruling these several demurrers, without leave to further amend.The Company believes it is a neutral stakeholder in the action, and that the results of the action will not have a material adverse impact on the Company's results of operations. On June 17, 2009, Dr. Shah demanded that both the Company and PCHI indemnify him for his defense of the Amended Meka Complaint.In response, both the Company and PCHI filed motions to enforce the releases contained in the Global Settlement Agreement, which the Company and PCHI believe waive Dr. Shah’s claim for indemnification in the Meka v. Shah lawsuit.The court did not rule on PCHI’s or the Company’s motions, but left intact a prior injunction essentially staying the arbitration of Dr. Shah’s indemnity claim. On January 25, 2010, the Company received correspondence purportedly on behalf of OC-PIN challenging the MOU with KPC Resolution Company.The letter demanded that the Company take certain action in response to the MOU.The Company issued a response to the letter on February 9, 2010 contesting several factual and legal conclusions therein and is currently awaiting confirmation from the court as to who properly represents OC-PIN. 25 OTHER LEGAL PROCEEDINGS On June 16, 2008, Michael Fitzgibbons, M.D., filed a complaint against the Company alleging malicious prosecution, intentional interference with prospective economic advantage, defamation, and intentional infliction of emotional distress.Most of the causes of action in the June 16, 2008 complaint derive from events precipitating a lawsuit filed by the Company against Dr. Fitzgibbons in 2005.On September 9, 2008, the Company filed a “SLAPP Back” motion seeking to remove the malicious prosecution cause of action from Dr. Fitzgibbons’ complaint, as well as an Anti-SLAPP motion directed to the remaining causes of action.The Court denied both motions on October 20, 2008.The Company appealed the denial of the Anti-SLAPP motion, which was denied by the Court of Appeal on October 27, 2009.The remittitur, releasing jurisdiction back to the trial court, was issued on December 31, 2009.Discovery is currently ongoing.At this early stage in the litigation, the Company is unable to determine the cost of defending this lawsuit or the impact, if any, this action may have on its results of operations. On or about August 1, 1996, Southern California Specialty Care, Inc. ("SCSC") entered into a property lease agreement with PCHI whereby SCSC agreed to pay 10 percent of its net income to PCHI each quarter (the “Percentage Rent”).In April 2008, PCHI brought a complaint in arbitration against SCSC alleging SCSC’s failure to pay the Percentage Rent since 2005.In November 2009, PCHI and SCSC reached a settlement pursuant to which PCHI received $1.9 million for unpaid Percentage Rent through December 31, 2008, including late fees and litigation expenses, and $407,000 for Percentage Rent for the first three calendar quarters of 2009. We and our subsidiaries are involved in various other legal proceedings most of which relate to routine matters incidental to our business. We do not believe that the outcome of these matters, individually or collectively, is likely to have a material adverse effect on the Company. ITEM 4. REMOVED AND RESERVED 26 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company's common stock is listed for trading on the OTC Bulletin Board under the symbol "IHCH.OB." The trading market for the Company's common stock has been extremely thin. In view of the extreme thinness of the trading market, the prices reflected on the chart below as reported on the OTC Bulletin Board may not be indicative of the price at which any prior or future transactions were or may be effected in the Company's common stock. Stockholders are cautioned against drawing any conclusions from the data contained herein, as past results are not necessarily indicative of future stock performance. The following table sets forth the quarterly high and low bid price for the Company's common stock for each quarter for the period from April 1, 2008 through March 31, 2010, as quoted on the Over-the-Counter Bulletin Board. Such Over-the-Counter market quotations reflect inter dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. PERIOD HIGH LOW Apr 2008 - Jun 2008 Jul 2008 - Sep 2008 Oct 2008 - Dec 2008 Jan 2009 - Mar 2009 Apr 2009 - Jun 2009 Jul 2009 - Sep 2009 Oct 2009 - Dec 2009 Jan 2010 - Mar 2010 As of the date of this report, there were approximately 171 record holders of the Company's common stock; this number does not include an indeterminate number of stockholders whose shares may be held by brokers in street name. The Company has not paid and does not expect to pay any dividends on its shares of common stock for the foreseeable future, as any earnings will be retained for use in the business. The following table provides summary information concerning the Company's equity compensation plan as of March 31, 2010. Equity Compensation Plan Information Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - - - Total 27 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K contains forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks discussed under the caption "Risk Factors" herein that may cause our Company's or our industry's actual results, levels of activity, performance or achievements to be materially different from those expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as may be required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this report, the terms "we," "us," "our," "the Company," "Integrated Healthcare Holdings" or "IHHI" mean Integrated Healthcare Holdings, Inc., a Nevada corporation, unless otherwise indicated. Unless otherwise indicated, all amounts included in this Item 7 are expressed in thousands (except percentages and per share amounts). OVERVIEW On March 8, 2005, the Company completed its acquisition (the "Acquisition") of four Orange County, California hospitals and associated real estate, including: (i) 282-bed Western Medical Center - Santa Ana, CA; (ii) 188-bed Western Medical Center - Anaheim, CA; (iii) 178-bed Coastal Communities Hospital in Santa Ana, CA; and (iv) 114-bed Chapman Medical Center in Orange, CA (collectively, the "Hospitals") from Tenet Healthcare Corporation ("Tenet"). The Hospitals were assigned to four wholly owned subsidiaries of the Company formed for the purpose of completing the Acquisition. The Company also acquired the following real estate, leases and assets associated with the Hospitals: (i) a fee interest in the Western Medical Center at 1001 North Tustin Avenue, Santa Ana, CA, a fee interest in the administration building at 1301 North Tustin Avenue, Santa Ana, CA, certain rights to acquire condominium suites located in the medical office building at 999 North Tustin Avenue, Santa Ana, CA, and the business known as the West Coast Breast Cancer Center; (ii) a fee interest in the Western Medical Center at 1025 South Anaheim Blvd., Anaheim, CA; (iii) a fee interest in the Coastal Communities Hospital at 2701 South Bristol Street, Santa Ana, CA, and a fee interest in the medical office building at 1901 North College Avenue, Santa Ana, CA; (iv) a lease for the Chapman Medical Center at 2601 East Chapman Avenue, Orange, CA, (v) a fee interest in the medical office building at 2617 East Chapman Avenue, Orange, CA; and (vi) equipment and contract rights. At the closing of the Acquisition, the Company transferred all of the fee interests in the acquired real estate, except for item (v) above, to Pacific Coast Holdings Investment, LLC ("PCHI"), a company owned indirectly by two of the Company's largest shareholders. SIGNIFICANT CHALLENGES COMPANY - Our Acquisition involved significant cash expenditures, debt incurrence and integration expenses that has seriously strained our consolidated financial condition. If we are required to issue equity securities to raise additional capital or for any other reasons, existing stockholders will likely be substantially diluted, which could affect the market price of our stock. INDUSTRY - Our Hospitals receive a substantial portion of their revenues from Medicare and Medicaid. The healthcare industry is experiencing a strong trend toward cost containment, as the government seeks to impose lower reimbursement rates, limit the scope of covered services and negotiate reduced payment schedules with providers. These cost containment measures generally have resulted in a reduced rate of growth in the reimbursement for the services that we provide relative to the increase in our cost to provide such services. 28 Changes to Medicare and Medicaid reimbursement programs have limited, and are expected to continue to limit, payment increases under these programs. Also, the timing of payments made under the Medicare and Medicaid programs is subject to regulatory action and governmental budgetary constraints resulting in a risk that the time period between submission of claims and payment could increase. Further, within the statutory framework of the Medicare and Medicaid programs, a substantial number of areas are subject to administrative rulings and interpretations which may further affect payments. Our business is subject to extensive federal, state and, in some cases, local regulation with respect to, among other things, participation in the Medicare and Medicaid programs, licensure and certification of facilities, and reimbursement. These regulations relate, among other things, to the adequacy of physical property and equipment, qualifications of personnel, standards of care, government reimbursement and operational requirements. Compliance with these regulatory requirements, as interpreted and amended from time to time, can increase operating costs and thereby adversely affect the financial viability of our business. Because these regulations are amended from time to time and are subject to interpretation, we cannot predict when and to what extent liability may arise. Failure to comply with current or future regulatory requirements could also result in the imposition of various remedies including (with respect to inpatient care) fines, restrictions on admission, denial of payment for all or new admissions, the revocation of licensure, decertification, imposition of temporary management or the closure of a facility or site of service. We are subject to periodic audits by the Medicare and Medicaid programs, which have various rights and remedies against us if they assert that we have overcharged the programs or failed to comply with program requirements. Rights and remedies available to these programs include repayment of any amounts alleged to be overpayments or in violation of program requirements, or making deductions from future amounts due to us. These programs may also impose fines, criminal penalties or program exclusions. Other third-party payer sources also reserve rights to conduct audits and make monetary adjustments in connection with or exclusive of audit activities. The healthcare industry is highly competitive. We compete with a variety of other organizations in providing medical services, many of which have greater financial and other resources and may be more established in their respective communities than we are. Competing companies may offer newer or different centers or services than we do and may thereby attract patients or customers who are presently our patients or customers or are otherwise receiving our services. An increasing trend in malpractice litigation claims, rising costs of malpractice litigation, losses associated with these malpractice lawsuits and a constriction of insurers have caused many insurance carriers to raise the cost of insurance premiums or refuse to write insurance policies for hospital facilities. Also, a tightening of the reinsurance market has affected property, vehicle, and excess liability insurance carriers. We receive all of our inpatient services revenue from operations in Orange County, California. The economic condition of this market could affect the ability of our patients and third-party payers to reimburse us for our services, through its effect on disposable household income and the tax base used to generate state funding for Medicaid programs. An economic downturn, or changes in the laws affecting our business in our market and in surrounding markets, could have a material adverse effect on our financial position, results of operations, and cash flows. The Company's liquidity is highly dependent upon the continued availability under its existing credit facilities. LIQUIDITY AND CAPITAL RESOURCES The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of obligations in the normal course of business. The Company had a stockholders’ deficiency of $36.8 million and a working capital deficit of $4.5 million at March 31, 2010. LENDER RECEIVERSHIP AND DEFAULT – On January 28, 2009, the Company’s “Lender” (consisting of Medical Capital Corporation and its affiliates, Medical Provider Financial Corporation I, Medical Provider Financial Corporation II, and Medical Provider Financial Corporation III) began to collect and retain amounts in excess of the amounts due to it (“Excess Amounts”) under the $50.0 million Revolving Credit Agreement. From January 28, 2009 to on or about May 18, 2009, the Lender had swept an aggregate of $14.3 million in Excess Amounts.The Lender continued to release Excess Amounts to defray the Company’s monthly interest obligations under all other loan agreements between it and the Company through June 30, 2009, resulting in a balance in Excess Amounts of $11.3 million. On April 14, 2009, the Company issued a letter (the “Demand Letter”) notifying the Lender that it was in default on the $50.0 million Revolving Credit Agreement, to make demand for return of all Excess Amounts, and to reserve the rights of the borrowers and credit parties with respect to other actions and remedies available to them. The Company considered the Lender’s failure to return the Excess Amounts as an improper conversion of assets and a breach of the Lender’s fiduciary and custodial obligations. On April 17, 2009, following receipt of a copy of the Demand Letter, the bank that maintained the lock boxes pursuant to a restricted account and securities account control agreement (the “Lockbox Agreement”) notified the Company and the Lender that it would terminate the Lockbox Agreement within 30 days. On May 18, 2009, the Lockbox Agreement was terminated and the Company's bank accounts were frozen. On May 19, 2009, the Lender relinquished any and all control over the bank accounts pursuant to the Lockbox Agreement. The Lender’s relinquishment provided the Company with full access to its bank accounts and the accounts were no longer accessible by the Lender. 29 On July 16, 2009, the SEC filed a fraud complaint with the United States District Court against the parent company and affiliates of the Lender for violations of federal securities laws and barred it from entering into material transactions pending presentation of the government’s case. On August 3, 2009, Mr. Thomas A. Seaman was appointed receiver ("Lender's Receiver") by the United States District Court in this securities fraud enforcement action. Hereafter, unless otherwise indicated, the term "Lender" will be used in all references to the Lender and the Lender's Receiver included in this Item 7. Due to the uncertainty created under receivership, as of September 30, 2009, the Company applied ASC 450, “Contingencies,” in assessing the need for a valuation reserve and concluded that the loss was both probable and estimable. As a result, during the three months ended September 30, 2009, the Company fully reserved the balance of $11.3 million in Excess Amounts. Subsequent to March 31, 2010, pursuant to the Release (See “MEMORANDUM OF UNDERSTANDING” and “OMNIBUS AMENDMENT”) the Lender released $6.4 million in Excess Amounts to apply against interest expense the Company had accrued under its term loans. As a result, as of March 31, 2010, the Lender retained a net amount of $4.9 million in Excess Amounts under the $50.0 million Revolving Credit Agreement. Under the terms of the MOU and Omnibus Amendment, an additional $1.0 million was recovered by the Company as a reduction in principal of the Company’s outstanding debt, resulting in a gross recovery of $7.4 million. As an offsetting cost of the recovery and pursuant to the aforementioned MOU, the Company issued a warrant to purchase up to 170.0 million shares of the Company’s common stock at $0.07 per share to Dr. Kali P. Chaudhuri, the Company’s majority shareholder, who facilitated the Release that provided for the $6.4 million release by the Lender of Excess Amounts and the $1.0 million reduction in principal noted above, among other benefits, to the Company (See “MEMORANDUM OF UNDERSTANDING” and “OMNIBUS AMENDMENT”). The fair value of the warrant is estimated at $2.1 million using the Black-Scholes valuation model. Accordingly, as of March 31, 2010, the Company revised its estimate of the valuation reserve based on the more recent and certain outcome using the guidance of ASC 450, resulting in a net expense amount of $6.0 million for the year ended March 31, 2010. The Company currently relies solely on its cash receipts from payers to fund its operations, and any significant disruption in such receipts could have a material adverse effect on its ability to continue as a going concern. Subsequent to March 31, 2010, the Company entered into an agreement with a new lender whereby $10.0 million in revolving funds will be available to the Company for working capital and general corporate purposes (See “OMNIBUS AMENDMENT”). However, a $10.0 million revolving line of credit may be insufficient to meet the Company’s cash needs. The consolidated financial statements do not include any adjustments that might result from the outcome this uncertainty. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern and indicate a need for it to take action to continue to operate its business as a going concern. There is no assurance that we will be successful in improving reimbursements, reducing operating expenses, or obtaining sufficient working capital financing. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. (See “MEMORANDUM OF UNDERSTANDING” and “OMNIBUS AMENDMENT”.) Key items for the year ended March 31, 2010 included: 1. During the year ended March 31, 2010, the Company received a lump sum amendment to the CMAC agreement for $3.0 million and $2.3 million received by PCHI in a settlement with a third party for additional back rent. During the year ended March 31, 2009, the Company received a lump sum amendment to the CMAC agreement for $3.7 million. Adjusting for these lump-sum payments, net collectible revenues (net operating revenues less provision for doubtful accounts) for the year ended March 31, 2010 and 2009 were $346.3 million and $347.1 million, respectively, representing a decrease of 0.23%. The Hospitals serve a disproportionate number of indigent patients and receive governmental revenues and subsidies in support of care for these patients. Governmental revenues include payments from Medicaid, Medicaid DSH, and Orange County, CA (CalOptima). Governmental revenues increased $10.3 million for the year ended March 31, 2010 compared to the year ended March 31, 2009. Inpatient admissions decreased by 4.5% to 25.6 for the year ended March 31, 2010 compared to 26.8 for the year ended March 31, 2009. The decline in admissions is the combined result of lower obstetrical deliveries, psychiatric admissions, and managed care contracts that reached term pending renegotiation. Uninsured patients, as a percentage of gross charges, decreased to 5.2% from 6.0% for the year ended March 31, 2010 compared to the year ended March 31, 2009. 2. Operating expenses: Management is working aggressively to reduce costs without reduction in service levels. Operating expenses before interest for the year ended March 31, 2010 were $363.6 million, or 4.4%, lower than in fiscal year 2009. The most significant factors of this decrease were the $10.5 million decrease in the provision for doubtful accounts due to improvements in collection efforts, $2.8 million decrease in salaries and benefits, $11.4 million decrease in other operating expenses, which were partially offset by the $6.0 million loss related to Excess Amounts noted above. 30 As of March 31, 2010, the Company’s debt consisted of the following (see “OMNIBUS AMENDMENT”): · A $45.0 million Term Note issued under the $80.0 million credit agreement, being a fixed interest rate of 10.25% per year. · A $35.0 million Non-Revolving Line of Credit Note issued under the $80.0 million credit agreement, bearing a fixed interest rate of 9.25% per year and an unused commitment fee of 0.50% per year. · A $10.7 million credit agreement, under which we issued a $10.7 million Convertible Term Note bearing a fixed interest rate of 9.25% per year. The $10.7 million Convertible Term Note is convertible into common stock of the Company at $0.21 per share during the term of the note, subject to certain dilution adjustments. · A $50.0 million Revolving Credit Agreement, under which we issued a $50.0 million Revolving Line of Credit Note bearing a fixed interest rate of 24% per year and an unused commitment fee of 0.50% per year. As noted above, the Lender is in default under this agreement. SECURITIES PURCHASE AGREEMENT - On July 18, 2008, the Company entered into a Securities Purchase Agreement (the "Purchase Agreement") with Dr. Chaudhuri and Mr. Thomas. Pursuant to the Purchase Agreement, Dr. Chaudhuri had a right to purchase ("Purchase Right") from the Company 63.3 million shares of its common stock for consideration of $0.11 per share, aggregating $7.0 million. Concurrent with the execution of the Purchase Agreement, Dr. Chaudhuri exercised in full outstanding, previously issued, warrants to purchase 24.9 million shares of common stock at an exercise price of $0.15 per share, for a total purchase price of $3.7 million. The Company used the $3.7 million in proceeds from the warrant exercise described above to pay down the $10.7 million Convertible Term Note. The Purchase Right expired on January 10, 2009. On January 30, 2009, the Company entered into an amendment of the Purchase Agreement ("Amended Purchase Agreement"). Under the Amended Purchase Agreement, Dr. Chaudhuri agreed to purchase immediately from the Company 33.3 million shares of Company common stock (the "Additional Shares") at a purchase price of $0.03 per share, or an aggregate purchase price of $1.0 million. In consideration for Dr. Chaudhuri's entry into the Amended Purchase Agreement and payment to the Company of $30, under the Amended Purchase Agreement the Company granted to Dr. Chaudhuri the right, in Dr. Chaudhuri's sole discretion (subject to the Company having sufficient authorized capital), to invest at any time and from time to time through January 30, 2010 up to $6.0 million through the purchase of shares of the Company's common stock at a purchase price of $0.11 per share. The Amended Purchase Agreement expired on January 30, 2010. Since the shares purchased under the Amended Purchase Agreement resulted in a change in control, the Company is subject to limitations on the use of its net operating loss carryforwards. GLOBAL SETTLEMENT AGREEMENT - Effective April 2, 2009, the Company, Dr. Shah, OC-PIN, Mr. Mogel, PCHI, West Coast, Dr. Chaudhuri, Ganesha, Mr. Thomas, and the Lender entered into a Settlement Agreement, General Release and Covenant Not to Sue ("Global Settlement Agreement") in connection with the settlement of pending and threatened litigation, arbitration, appellate, and other legal proceedings (the "Actions") among the various parties. Pursuant to the Global Settlement Agreement, the Company agreed to pay to OC-PIN and Dr. Shah a total sum of $2.4 million in two installments consisting of $1.6 million at closing and $750, together with interest thereon at 8%, payable on September 25, 2009 (the "Second Payment $750"). The Company also agreed to pay the sum of $15 as satisfaction of Dr. Shah's individual claims. Additionally, the Company and Mr. Mogel agreed to stipulate to the release and return of a $50 bond which was posted in connection with a shareholder derivative suit filed by OC-PIN against both Mr. Mogel and the Company. The completion of this transaction is still pending (see "MEKA COMPLAINT"). The balance due of $750 is accrued at March 31, 2010. In addition, Dr. Shah covenanted and agreed, that for a period of 2 years after the Closing, he will not accept any nomination, appointment or will not serve in the capacity as a director, officer, or employee of the Company, so long as the Company keeps the PCHI and Chapman Medical Center leases current by making payments within 45 days of when payments are due. Pursuant to the Global Settlement Agreement, the Company agreed to amend its Bylaws to provide (i) that the number of members of the Company's Board of Directors shall be fixed at 7 and (ii) that a shareholder who owns 15% or more of the voting stock of the Company is entitled to call one special shareholders meeting per year. As of March 31, 2010, OC-PIN's representative has not been duly appointed by OC-PIN (see "MEKA COMPLAINT"). Also pursuant to the Global Settlement Agreement, the Company entered into Stock Purchase Agreements (the "2009 Stock Purchase Agreements") with Dr. Chaudhuri, Dr. Shah, and OC-PIN. Pursuant to these 2009 Stock Purchase Agreements, Dr. Shah and OC-PIN will receive an aggregate of 14.7 million shares of the Company's common stock each and Dr. Chaudhuri will receive an aggregate of 30.6 million shares of the Company's common stock, for a price of $0.03 per share (the "2009 Stock Purchase Shares"). As of March 31, 2010, the 2009 Stock Purchase Shares have been issued but full payment has not been received by the Company. The completion of this transaction is still pending (see "MEKA COMPLAINT"). 31 In conjunction with the Global Settlement Agreement, on April 2, 2009, the Company and the Lender entered into the Amendment No. 1 to Credit Agreement. The Lender agreed to reduce the interest rate on the $45.0 million Term Note from 14.0% to 10.25% and to maintain such interest rate up to and including the maturity date of the Term Note, or any extension thereof, as defined in the $80 million credit agreement, under which the $45.0 million Term Note was issued.The reduction of the interest rate was deemed not to meet the criteria for a troubled debt restructuring. MEKA COMPLAINT - On April 24, 2009, a conglomeration of several OC-PIN members led by Ajay G. Meka, M.D. filed a lawsuit against Dr.Shah, other OC-PIN members, and various attorneys, alleging breach of fiduciary duty and seeking damages as well as declaratory and injunctive relief (the "First Meka Complaint"). While the Company is named as a defendant in the action, plaintiffs are only seeking declaratory and injunctive relief with respect to various provisions of the Global Settlement Agreement. Due to the competing demands related to the Stock Purchase Agreements placed upon the Company from factions within OC-PIN, on May 13, 2009, the Company filed a Motion for Judicial Instructions regarding enforcement of the Global Settlement Agreement. On May 14, 2009, the Company, Dr. Shah, as well as both "factions" of OC-PIN entered into a "stand still" agreement regarding both the nomination of an OC-PIN Board representative as well as the allocation of shares under the Stock Purchase Agreements. On June 1, 2009, a First Amended Complaint was filed to replace the First Meka Complaint (the "Amended Meka Complaint"). It appears that the relief sought against the Company in the Amended Meka Complaint does not materially alter from the declaratory and injunctive relief sought in the First Meka Complaint. The Company believes it is a neutral stakeholder in the action, and that the results of the action will not have a material adverse impact on the Company's results of operations. On June 22, 2009, the Court granted a stay of the Company's remaining obligations under the Global Settlement Agreement until the resolution of the Amended Meka Complaint and related actions. MEMORANDUM OF UNDERSTANDING - On January 13, 2010, the Company entered into an Amended and Restated Memorandum of Understanding (the “MOU”) with Dr. Chaudhuri and KPC Resolution Company, LLC (“KPC”), an affiliate of Dr. Chaudhuri. The MOU amended and restated the original Memorandum of Understanding entered into by the Company and Dr. Chaudhuri on or about August 12, 2009.Concurrently with entering into the MOU, KPC entered into a Loan Purchase and Sale Agreement (the “Sale Agreement”) with the court-appointed receiver for the Lender to purchase all of the Company’s credit facilities with the Lender and the related warrants to purchase common stock of the Company that were issued to the Lender. Included as an exhibit to the Sale Agreement was a release between the Company and the Receiver. Under the terms of the “Release,” among other things, the Receiver would release Excess Amounts representing interest on the Company’s term loans for the period from July 1, 2009 though the date of sale of all of the Company’s notes with the Lenders. The Release would be effective only if KPC, or its designee, would be the purchaser of the notes from the Receiver. On March 22, 2010, the Release was signed by the Company and hand delivered to the Receiver’s legal counsel. At that point, the Release was acceptable to both the Receiver and the Company and was being held by the Receiver’s legal counsel until KPC, or its designee, would purchase the Company’s notes from the Receiver. In consideration of obtaining the Release and other benefits for the Company, the Company agreed to issue a warrant to purchase up to 170.0 million shares of the Company’s common stock at $0.07 per share to Dr. Chaudhuri.The MOU was terminated on April 13, 2010, upon execution of the Omnibus Amendment. Some of the terms in the MOU survived and are included in the Omnibus Amendment (see “OMNIBUS AMENDMENT”). OMNIBUS AMENDMENT - On April 13, 2010, the Company entered into an Omnibus Credit Agreement Amendment (the “Omnibus Amendment”) with SPCP Group IV, LLC and SPCP Group, LLC (together, “Silver Point”), Silver Point Finance, LLC, as the Lender Agent, PCHI, Ganesha, Dr. Chaudhuri, and KPC. KPC and Ganesha are companies owned and controlled by Dr. Chaudhuri, who is the majority shareholder of the Company. Ganesha is a member of PCHI with a 49% membership interest. The Omnibus Amendment amends the $80.0 million credit facility dated as of October 9, 2007, as amended (the “$80.0 million credit agreement”), the $50.0 million revolving credit facility) dated as of October 9, 2007, as amended (the “$50.0 million revolving credit agreement”), and the $10.7 million credit facility dated as of October 9, 2007, as amended (the “$10.7 million credit agreement” and together with the $80.0 million credit agreement and the $50.0 million revolving credit agreement, the “Credit Agreements”), by and among the Company and certain affiliates of the Lender. The Company entered into the Omnibus Amendment in connection with the Loan Purchase and Sale Agreement, dated as of January 13, 2010, as amended, by and between KPC and the Lender’s Receiver. Under the Loan Purchase Agreement, KPC agreed to purchase all of the Credit Agreements from the Lender’s Receiver for $70.0 million. Concurrent with the closing of the Loan Purchase Agreement, KPC sold its interest in acquiring the Credit Agreements to Silver Point, and KPC purchased from Silver Point a participation interest in the Credit Agreements. On April 13, 2010, concurrent with the effectiveness of the Omnibus Amendment and the closing of the Loan Purchase Agreement, Silver Point acquired all of the Credit Agreements, including the security agreements and other ancillary documents executed by the Company in connection with the Credit Agreements, and became the “New Lender” under the Credit Agreements. 32 The following are material terms of the Omnibus Amendment: · The stated maturity date under each Credit Agreement was changed to April 13, 2013.The Credit Agreements were otherwise due to mature on October 8, 2010. · Affirming release of prior claims between the Company and the Lender’s Receiver, Silver Point agreed to waive any events of default that had occurred under the Credit Agreements and waived claims to accrued and unpaid interest and fees under the Credit Agreements as of April 13, 2010. · The $80.0 million credit agreement was amended so that the $45.0 million Term Note (the “$45.0 million loan”) and $35.0 million Non-Revolving Line of Credit Note (the “$35.0 million loan”) will each bear a fixed interest rate of 14.5% per year.These loans previously bore interest rates of 10.25% and 9.25%, respectively.In addition, the Company agreed to make certain mandatory prepayments of the $35.0 million loan if it receives proceeds from certain new financing of its accounts receivable or provider fee funds from Medi-Cal under California AB 1383. · The $50.0 million Revolving Credit Agreement was amended so that Silver Point will, subject to the terms and conditions contained therein, make up to $10.0 million in new revolving funds available to the Company for working capital and general corporate purposes.Each advance under the $50.0 million revolving credit agreement will bear interest at an annual rate of Adjusted LIBOR (calculated as LIBOR subject to certain adjustments, with a floor of 2% and a cap of 5%) plus 12.5%, compared to an interest rate of 24.0% that was previously in effect under the $50.0 million revolving credit agreement.In addition, the Company agreed to make mandatory prepayments of the $50.0 million revolving credit agreement under the conditions described above with respect to the $80.0 million credit agreement.The financial covenants under the $50.0 million revolving credit agreement were also amended to increase the required levels of minimum EBITDA (as defined in the Omnibus Amendment) from the levels previously in effect under the $50.0 million Revolving Credit Agreement. · The $10.7 million credit agreement was amended so that the $10.7 million Convertible Term Note will bear a fixed interest rate of 14.5% per year, compared to the interest rate of 9.25% previously in effect and to eliminate the conversion feature of the loan.In addition, the Company agreed to make mandatory prepayments of the $10.7 million credit agreement under the conditions described above with respect to the $80.0 million credit agreement. · In connection with the sale of the Credit Agreements, all warrants and stock conversion rights previously issued to the Lender were cancelled.In connection with the Omnibus Amendment, the Company issued new warrants (the “Omnibus Warrants”) to purchase its common stock for a period of three years at an exercise price of $0.07 per share in the following denominations: 139.0 million shares to KPC or its designees and 96.0 million shares to Silver Point or its designees.The Omnibus Warrants also provide the holders with certain pre-emptive, information and registration rights. In addition, on April 13, 2010, the Company issued a three-year warrant to acquire up to 170.0 million shares of common stock at $0.07 per share to Dr. Chaudhuri who facilitated the Release and a $1.0 million reduction in principal of the Company’s outstanding debt which were existing obligations under the MOU, among other benefits to the Company.The MOU was terminated upon effectiveness of the Omnibus Amendment (see “MEMORANDUM OF UNDERSTANDING”). On April 13, 2010, in connection with the sale of the Credit Agreements by the Receiver, the Company and the Receiver entered into a release (the “Release”) under which the Company agreed to provide a general release to the Receiver from any claims arising under the Credit Agreements.The Company received a limited release from the Receiver for claims arising under the Credit Agreements and the sale of the Credit Agreements by the Receiver. LONG TERM LEASE COMMITMENT WITH VARIABLE INTEREST ENTITY – Concurrent with the closing of the Acquisition as of March 8, 2005, the Company entered into a sale leaseback type agreement with a related party entity, PCHI. The Company leases substantially all of the real estate of the acquired Hospitals and medical office buildings from PCHI. In October 2007, the Company entered into an Amended Lease with PCHI. The Amended Lease terminates on the 25-year anniversary of the original lease (March 8, 2005), grants the Company the right to renew for one additional 25-year period, and requires annual base rental payments of $8.3 million. However, until certain refinancing takes place, the annual base rental payments were reduced to $7.1 million. In addition, the Company may offset against its rental payments owed to PCHI interest payments that it makes to the Lender under certain of its indebtedness discussed above. Pursuant to the Global Settlement Agreement, the Company and PCHI entered into the Amendment to Amended and Restated Triple Net Hospital Building Lease (the "2009 Lease Amendment"), whereby PCHI agreed to reduce the rent paid by the Company under the Amended Lease by an amount equal to the debt service reduction (i.e., the difference between 14.0% and 10.25%) during the debt service reduction period, as defined, reducing the annual base rent from $7.1 million to $5.4 million. 33 On April 13, 2010, the Company and PCHI entered into a Second Amendment to Amended and Restated Triple Net Hospital Building Lease (the “2010 Lease Amendment”). Under the 2010 Lease Amendment, the annual base rent to be paid by the Company to PCHI was increased from $5.4 million to $7.3 million, but if PCHI refinances the $45.0 million loan, the annual base rent will increase to $8.3 million. In addition, since the Company has not paid rent due under the lease for the period from November 1, 2008 through April 30, 2010, the Company agreed that upon receipt of provider fee funds from Medi-Cal under California AB 1383 (subject to its obligation to prepay certain of the Credit Agreements from such funds under the Omnibus Amendment), the Company will pay all unpaid rent due to PCHI, but in any event not later than December 1, 2010. This lease commitment with PCHI is eliminated in consolidation (see "GLOBAL SETTLEMENT AGREEMENT" and "OMNIBUS AMENDMENT"). The Company remains primarily liable under the $45.0 million loan notwithstanding its guarantee by PCHI, and this note is cross collateralized by substantially all of the Company's assets and all of the real property of the Hospitals. All of the Company's operating activities are directly affected by the real property that was sold to PCHI. Given these factors, the Company has indirectly guaranteed the indebtedness of PCHI. The Company is standing ready to perform on the $45.0 million loan should PCHI not be able to perform and has undertaken a contingent obligation to make future payments if those triggering events or conditions occur. COMMITMENTS AND CONTINGENCIES - The State of California has imposed new hospital seismic safety requirements. Under these new requirements, the Hospitals must meet stringent seismic safety criteria in the future. In addition, there could be other remediation costs pursuant to this seismic retrofit. However, subsequent new review methodologies have caused an inability to fully determine the estimate of these costs at March 31, 2010. The State of California has introduced a new seismic review methodology known as HAZUS. The HAZUS methodology may preclude the need for some structural modifications. All four Hospitals requested HAZUS review and received a favorable notice pertaining to structural reclassification. All hospital buildings, with the exception of one (an administrative building), have been deemed compliant until January 1, 2030 for both structural and nonstructural retrofit. There are additional requirements that must be complied with by 2030. The costs of meeting these requirements have not yet been determined. Compliance with seismic ordinances will be a costly venture and could have a material adverse effect on the Company's cash flow. CASH FLOW - Net cash provided by operating activities for the years ended March 31, 2010 and 2009 was $18.4 million and $20.1 million, respectively. Net income, adjusted for depreciation and other non-cash items, excluding the provision for doubtful accounts and net income from noncontrolling interests, totaled $11.0 million and $3.3 million for the years ended March 31, 2010 and 2009, respectively. The Company used $1.4 million and produced $16.8 million in working capital for the year ended March 31, 2010 and 2009, respectively. Net cash produced by growth in (used by decrease in) accounts payable, accrued compensation and benefits and other current liabilities was $(3.4) million and $14.1 million for year ended March 31, 2010 and 2009, respectively. Cash provided by accounts receivable, net of provision for doubtful accounts, was $2.7 million and $1.6 million for the years ended March 31, 2010 and 2009, respectively. Net cash used in investing activities during the years ended March 31, 2010 and 2009 was $2.9 million and $0.8 million, respectively. In the year ended March 31, 2010 and 2009, the Company invested $2.9 million and $0.8 million in cash, respectively, in new equipment. Net cash used in financing activities for the year ended March 31, 2010 and 2009 was $8.8 million and $18.9 million, respectively. The decrease in net cash used in financing activities for the year ended March 31, 2010 was primarily due to $5.7 million in amounts collected and retained by the Lender in excess of the amounts due to the Lender under the $50.0 million Revolving Credit Agreement. 34 RESULTS OF OPERATIONS AND FINANCIAL CONDITION The following table sets forth, for the years ended March 31, 2010 and 2009, our consolidated statements of operations expressed as a percentage of net operating revenues. Year ended March 31, Net operating revenues 100.0% 100.0% Operating expenses: Salaries and benefits 54.8% 54.1% Supplies 13.8% 13.1% Provision for doubtful accounts 8.3% 10.7% Other operating expenses 15.3% 17.9% Depreciation and amortization 1.0% 0.9% Loss - due from Lender 1.6% 0.0% 94.8% 96.7% Operating income 5.2% 3.3% Other expense: Interest expense, net (2.4%
